Exhibit 10.1

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

July 8, 2015,

among

NORTHROP GRUMMAN CORPORATION,

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

CITIBANK, N.A.,

as Syndication Agents

WELLS FARGO SECURITIES, LLC,

J.P. MORGAN SECURITIES LLC

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions    SECTION 1.01.  

Defined Terms

     1    SECTION 1.02.  

Classification of Loans and Borrowings

     21    SECTION 1.03.  

Terms Generally

     22    SECTION 1.04.  

Accounting Terms; GAAP

     22    SECTION 1.05.  

Currency Translation

     23    SECTION 1.06.  

Unrestricted Subsidiaries

     23    ARTICLE II    The Credits    SECTION 2.01.  

Commitments

     23    SECTION 2.02.  

Loans and Borrowings

     23    SECTION 2.03.  

Requests for Revolving Borrowings

     24    SECTION 2.04.  

Competitive Bid Procedure

     25    SECTION 2.05.  

Letters of Credit

     27    SECTION 2.06.  

Funding of Borrowings

     33    SECTION 2.07.  

Interest Elections

     34    SECTION 2.08.  

Termination, Reduction and Increase of Commitments

     35    SECTION 2.09.  

Repayment of Loans; Evidence of Debt

     37    SECTION 2.10.  

Prepayment of Loans

     38    SECTION 2.11.  

Fees

     39    SECTION 2.12.  

Interest

     40    SECTION 2.13.  

Alternate Rate of Interest

     41    SECTION 2.14.  

Increased Costs

     41    SECTION 2.15.  

Break Funding Payments

     43    SECTION 2.16.  

Taxes

     43    SECTION 2.17.  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     47    SECTION 2.18.  

Mitigation Obligations; Replacement of Lenders

     49    SECTION 2.19.  

Defaulting Lenders

     49    SECTION 2.20.  

Extension of Maturity Date

     51    ARTICLE III    Representations and Warranties    SECTION 3.01.  

Organization; Powers

     53    SECTION 3.02.  

Authorization; Enforceability

     53    SECTION 3.03.  

Governmental Approvals; No Conflicts

     53    SECTION 3.04.  

Financial Condition; No Material Adverse Change

     54    SECTION 3.05.  

Properties

     54    SECTION 3.06.  

Litigation and Environmental Matters

     54   

 

i



--------------------------------------------------------------------------------

SECTION 3.07.

Investment and Holding Company Status

  54    SECTION 3.08.

Taxes

  54    SECTION 3.09.

ERISA

  55    SECTION 3.10.

Disclosure

  55    SECTION 3.11.

Use of Proceeds

  55    SECTION 3.12.

Margin Stock

  55    SECTION 3.13.

Anti-Corruption Laws and Sanctions

  55    ARTICLE IV    Conditions    SECTION 4.01.

Restatement Effective Date

  56    SECTION 4.02.

Each Credit Event

  57    ARTICLE V    Affirmative Covenants    SECTION 5.01.

Financial Statements and Other Information

  57    SECTION 5.02.

Notices of Material Events

  59    SECTION 5.03.

Existence; Conduct of Business

  59    SECTION 5.04.

Payment of Taxes

  59    SECTION 5.05.

Insurance

  59    SECTION 5.06.

Inspection Rights

  59    SECTION 5.07.

Compliance with Laws

  60    SECTION 5.08.

Incorporation by Reference

  60    ARTICLE VI    Negative Covenants    SECTION 6.01.

Liens

  61    SECTION 6.02.

Fundamental Changes

  63    SECTION 6.03.

Consolidated Debt to Capitalization Ratio

  63    SECTION 6.04.

Use of Proceeds

  64    ARTICLE VII    Events of Default    ARTICLE VIII    The Administrative
Agent    ARTICLE IX    Guarantee    SECTION 9.01.

Guarantee

  69    SECTION 9.02.

Release of Guarantee

  70   

 

ii



--------------------------------------------------------------------------------

ARTICLE X    Miscellaneous    SECTION 10.01.

Notices

  70    SECTION 10.02.

Waivers; Amendments

  71    SECTION 10.03.

Expenses; Indemnity; Damage Waiver

  74    SECTION 10.04.

Successors and Assigns

  75    SECTION 10.05.

Survival

  79    SECTION 10.06.

Counterparts; Integration; Effectiveness

  80    SECTION 10.07.

Severability

  80    SECTION 10.08.

No Reliance on Margin Stock

  80    SECTION 10.09.

Governing Law; Jurisdiction; Consent to Service of Process

  80    SECTION 10.10.

WAIVER OF JURY TRIAL

  81    SECTION 10.11.

Headings

  81    SECTION 10.12.

Confidentiality

  81    SECTION 10.13.

Interest Rate Limitation

  82    SECTION 10.14.

Release of Guarantee

  82    SECTION 10.15.

Conversion of Currencies

  83    SECTION 10.16.

USA PATRIOT Act Notice

  83    SECTION 10.17.

No Fiduciary Relationship

  83    SECTION 10.18.

Non-Public Information

  83    SECTION 10.19.

Markit Data

  84    SECTION 10.20.

Amendment and Restatement

  85   

SCHEDULES:

Schedule 2.01 — Commitments Schedule 2.05 — LC Commitments

ANNEXES:

Annex I — Pricing Categories

EXHIBITS:

Exhibit A — Form of Assignment and Assumption Exhibit B — Confidentiality
Agreement Exhibit C — Form of Letter of Credit Application Exhibit D-1 — Form of
U.S. Tax Certificate Exhibit D-2 — Form of U.S. Tax Certificate Exhibit D-3 —
Form of U.S. Tax Certificate Exhibit D-4   — Form of U.S. Tax Certificate

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 8, 2015, among NORTHROP
GRUMMAN CORPORATION, a Delaware corporation, as Borrower; NORTHROP GRUMMAN
SYSTEMS CORPORATION, a Delaware corporation, as Guarantor; the LENDERS party
hereto; and JPMORGAN CHASE BANK, N.A., as Administrative Agent and an Issuing
Bank.

W I T N E S S E T H:

WHEREAS, the Borrower and the Guarantor are party to the Existing Credit
Agreement (as defined below) with the several banks and other financial
institutions parties thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent; and

WHEREAS, each of the Borrower, the Guarantor, the Lenders, the Issuing Banks and
the Administrative Agent have, subject to the terms and conditions set forth
herein, agreed to amend and restate the Existing Credit Agreement as provided in
this Agreement.

NOW, THEREFORE, in consideration of the above premises, the Borrower, the
Guarantor, each Lender, each Issuing Bank and the Administrative Agent agree
that on the Restatement Effective Date (as defined below) the Existing Credit
Agreement shall be amended and restated in its entirety as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Commitment Lender” has the meaning assigned to such term in
Section 2.20(d).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB in its capacity as administrative agent for
the Lenders hereunder, or any successor thereto appointed in accordance with
Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement (including the Schedules and Exhibits
hereto), as amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“Agreement Currency” has the meaning assigned to such term in Section 10.15(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% per annum and (c) the LIBO Rate that
would be calculated as of such day (or if such day is not a Business Day, the
immediately preceding Business Day) in respect of a proposed Eurodollar Loan
with a one-month Interest Period plus 1% per annum. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and the United Kingdom Bribery Act 2010, in each case, as amended, and
other similar laws, rules and regulations of the United States, the United
Kingdom, the European Union and any European Union member state that are
applicable to the Borrower or any Subsidiary from time to time concerning or
relating to bribery or corruption.

“Applicable Commitment Fee Rate” means at any time the applicable rate per annum
set forth on Annex I under the caption “Commitment Fee Rate” based on the
Pricing Category of the Applicable Index Debt on such date.

“Applicable Creditor” has the meaning assigned to such term in Section 10.15(b).

“Applicable Index Debt” means, at any date of determination, (a) prior to the
release of the Guarantor and the receipt of a written notification by the
Administrative Agent (which shall be in a form reasonably acceptable to the
Administrative Agent) from the Borrower of such release, whichever of (i) the
Borrower’s Index Debt and (ii) the Guarantor’s Index Debt is in the superior
(i.e., the numerically lower) Pricing Category, and (b) after the release of the
Guarantor and the receipt of such notification, the Borrower’s Index Debt.

“Applicable LC Participation Fee Rate” means, at any time, (a) in the case of
any Financial Letter of Credit, the Credit Default Swap Spread, provided that
the Applicable LC Participation Fee Rate shall in no event be less than the
Minimum Applicable LC Participation Fee Rate or higher than the Maximum
Applicable LC Participation Fee Rate and (b) in the case of any Performance
Letter of Credit, 75% of the Applicable LC Participation Fee Rate that would be
in effect under clause (a) above for a Financial Letter of Credit, provided that
the Applicable LC Participation Fee Rate shall in no event be less than the
Minimum Applicable LC Participation Fee Rate or higher than the Maximum
Applicable LC Participation Fee Rate; provided further that if the Credit
Default Swap Spread shall be unavailable, the Applicable LC Participation Fee
Rate shall be determined as provided in the definition of “Credit Default Swap
Spread”.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means, at any time, (a) in the case of any Eurodollar Loan,
(i) prior to the applicable Maturity Date, the Credit Default Swap Spread, but
in no event less than the Minimum Applicable LIBOR Margin or higher than the
Maximum Applicable LIBOR Margin and (ii) on and after the applicable Maturity
Date, the Maximum Applicable LIBOR Margin, and (b) in the case of any ABR Loan,
(i) prior to the applicable Maturity Date, the Credit Default Swap Spread, but
in no event less than the Minimum Applicable LIBOR Margin or higher than the
Maximum Applicable LIBOR Margin, minus 1% per annum, and (ii) on and after the
applicable Maturity Date, the Maximum Applicable LIBOR Margin minus 1% per
annum, but in no event less than 0% per annum; provided that if the Credit
Default Swap Spread shall be unavailable, the Applicable Margin shall, prior to
the applicable Maturity Date, be determined as provided in the definition of
“Credit Default Swap Spread”.

“Applicable Percentage” means, at any time with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment at
such time. If all the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender, and which has the operational
capability to administer revolving credits of the type contemplated by this
Agreement, or which has an arrangement with the related Lender for the
performance of its obligations hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Borrower.

“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

“Backstopped Letter of Credit” has the meaning assigned to such term in
Section 2.05(c).

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in,
any such proceeding or appointment; provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a

 

3



--------------------------------------------------------------------------------

Governmental Authority so long as such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any agreements made by such Person.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” means Northrop Grumman Corporation, a Delaware corporation, and its
successors and permitted assigns.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in US Dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Markets Agreement” means any instrument or agreement evidencing or
governing Capital Markets Debt.

“Capital Markets Debt” means, as of each date of determination, indebtedness for
borrowed money or evidenced by bonds, notes, debentures or similar instruments
existing as of such date, in each case in an aggregate principal amount
exceeding $150,000,000, that is issued pursuant to one agreement or indenture or
a group of related agreements or indentures and owed to financial institutions
or institutional investors.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated.

 

4



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor similar authority) or the United
States financial regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, whether enacted, adopted,
promulgated or issued before or after the date of this Agreement.

“Charges” has the meaning assigned to such term in Section 10.13.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Competitive
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced or increased from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or the
documentation referred to in Section 2.08(d) pursuant to which such Lender shall
have assumed or extended its Commitment, as applicable. The aggregate amount of
the Lenders’ Commitments as of the Restatement Effective Date is $1,600,000,000.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

 

5



--------------------------------------------------------------------------------

“Confidentiality Agreement” means a confidentiality agreement in the form of
Exhibit B.

“Consolidated Assets” means, at any time, the total assets of the Borrower and
the Subsidiaries at such time, as determined on a consolidated basis in
accordance with GAAP.

“Consolidated Debt” means, as of any date of determination and without
duplication, all indebtedness for borrowed money and Capital Lease Obligations
reported as indebtedness on the consolidated statement of financial position of
the Borrower and its Subsidiaries prepared as of such date of determination,
plus all indebtedness for borrowed money and Capital Lease Obligations incurred
by third parties and guaranteed by the Borrower or a Subsidiary not otherwise
reported as indebtedness on such consolidated statement of financial position.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has a correlative meaning thereto.

“Credit Default Swap Spread” means, at any time with respect to any Revolving
Loan or Letter of Credit, the credit default swap spread for the Applicable
Index Debt, determined as of the close of business on the Business Day
immediately preceding the most recent Determination Date applicable to such
Revolving Loan or Letter of Credit, as reported by Markit and interpolated to
the latest Maturity Date based on Markit Data; provided that if the latest
Maturity Date will occur in less than one year, the Credit Default Swap Spread
shall be based on the credit default swap spread reported for a period of one
year. The Credit Default Swap Spread so determined with respect to any Revolving
Loan or Letter of Credit shall become effective on the date such Revolving Loan
is made or such Letter of Credit issued or the day immediately following the
most recent applicable Determination Date therefor, as the case may be, and
shall remain in effect through and including the next Determination Date. If at
any applicable Determination Date the Credit Default Swap Spread is unavailable,
the Borrower and the Lenders shall negotiate in good faith (for a period of up
to thirty days after such Determination Date (such thirty-day period, the
“Negotiation Period”)) to agree on an alternative method for establishing the
Applicable Margin for Eurodollar Loans and ABR loans and the Applicable LC
Participation Fee Rate for Letters of Credit. The Applicable Margin for
Eurodollar Loans and ABR Loans and the Applicable LC Participation Fee Rate for
Letters of Credit at any date of determination thereof during the Negotiation
Period shall be based upon the then most recently available quote of the Credit
Default Swap Spread. If no such alternative method is agreed upon during the
Negotiation Period, then, at all times prior to the Maturity Date, (a) the
Applicable Margin at any date of determination subsequent to the end of the
Negotiation Period shall be (i) in the case of Eurodollar Loans, 75% of the
Maximum Applicable LIBOR Margin, and (ii) in the case of ABR Loans, 75% of the
Maximum Applicable LIBOR Margin minus 1.00% per annum (but in no event less than
zero) and (b) the Applicable LC Participation Fee Rate at any date of
determination subsequent to the end of the Negotiation Period shall be (i) in
the case of a Financial Letter of Credit, 75% of the Maximum Applicable LIBOR
Margin, and (ii) in the case of a Performance Letter of Credit, 56.25% of the
Maximum Applicable LIBOR Margin.

 

6



--------------------------------------------------------------------------------

“Credit Party” means the Administrative Agent, the Issuing Banks and each other
Lender.

“Data Provider” has the meaning assigned to such term in Section 10.19(c).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
(iii) to pay to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent or an Issuing Bank
made in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt by the Administrative Agent and, if the request has been
made by an Issuing Bank, the applicable Issuing Bank of such certification,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and, if the request has been made by an Issuing Bank, the
applicable Issuing Bank, or (d)(i) has become the subject of a Bankruptcy Event,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it or (iii) has taken
any action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender by a Governmental Authority.

“Designated Foreign Currency” means any foreign currency that is freely traded
and exchangeable into US Dollars.

“Designated Users” has the meaning assigned to such term in Section 10.19(a).

“Determination Date” means (a) in the case of any Eurodollar Loan, the second
Business Day prior to the borrowing of such Loan and, if applicable, the last
Business Day prior to the continuation of such Loan for an additional Interest
Period, provided that, in the case of any Eurodollar Loan having an Interest
Period of greater than three months, the last Business Day prior to each
three-month period succeeding the initial three-month period shall also be a

 

7



--------------------------------------------------------------------------------

Determination Date, (b) in the case of any ABR Loan, the date of an initial
borrowing of any ABR Loans (prior to which no ABR Loans were outstanding) and
thereafter the first Business Day of each calendar quarter so long as any ABR
Loans are outstanding and (c) as to any Letter of Credit, the Restatement
Effective Date and thereafter the first Business Day of each succeeding calendar
quarter.

“Electronic Transmission” means facsimile (other than when such term is used in
respect of notices or other communications to the Borrower, the Guarantor or any
other Subsidiary) or e-mail.

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than, prior to the date of such conversion, Indebtedness
that is convertible into any such Equity Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Group” means the Borrower and (a) all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control that, together with the Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code and (b) any entity,
whether or not incorporated, that is under common control with the Borrower
within the meaning of Section 4001(a)(14) of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan or Competitive Borrowing, the LIBO Rate).

“Events of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender, any Issuing Bank or any other recipient of
any payment to be made by or on account of any obligation of the Borrower or the
Guarantor hereunder, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such

 

8



--------------------------------------------------------------------------------

Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.18(b) or 10.02(c)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.16, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in such Loan or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.16(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 29, 2013, among the Borrower, the Guarantor, the lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent, as amended from time to
time prior to the date hereof.

“Existing Maturity Date” has the meaning assigned to such term in
Section 2.20(a).

“Extending Lender” has the meaning assigned to such term in Section 2.20(b).

“Extension Date” has the meaning assigned to such term in Section 2.20(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
in respect thereof (and any legislation, regulations or other official guidance
pursuant to, or in respect of, such intergovernmental agreements).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

“Financial Letter of Credit” means a Letter of Credit that is not a Performance
Letter of Credit.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

 

9



--------------------------------------------------------------------------------

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Funded Debt” means any indebtedness for borrowed money (other than Loans and
Letters of Credit under this Agreement) of the Borrower and/or one or more of
its Restricted Subsidiaries.

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with Section 1.04.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantor” means Northrop Grumman Systems Corporation, a Delaware corporation
and a direct wholly owned subsidiary of the Borrower.

“Hazardous Material” means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.08(d).

“Increasing Lender” has the meaning assigned to such term in Section 2.08(d).

“Indebtedness” means, for any Person, indebtedness for borrowed money and
Capital Lease Obligations reported as indebtedness on the consolidated statement
of financial position of that Person and its consolidated subsidiaries, plus all
indebtedness for borrowed money and Capital Lease Obligations incurred by third
parties and guaranteed by that Person or any of its consolidated subsidiaries
not otherwise reported as indebtedness on such consolidated statement of
financial position.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under this Agreement and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

 

10



--------------------------------------------------------------------------------

“Index Debt” means senior, unsecured long-term indebtedness for borrowed money
that does not have the benefit of any guarantee or other credit enhancement
(other than (a) in the case of indebtedness of the Guarantor, a guarantee by the
Borrower or (b) in the case of indebtedness of the Borrower, but only prior to
the release of the guarantee set forth in Article IX, a guarantee by the
Guarantor).

“Initial Revolving Borrowing” has the meaning assigned to such term in
Section 2.08(d).

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (c) with respect to any Fixed Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing.

“Interest Period” means (a) with respect to any Eurodollar Revolving Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one week or one,
two, three or six months thereafter, or any other period agreed to by the
Borrower and each applicable Lender, as the Borrower may elect, (b) with respect
to any Eurodollar Competitive Borrowing, the period commencing on the date of
such Borrowing and ending 7 days thereafter, or on the numerically corresponding
day in the calendar month that is one, two, three or six months thereafter, or
any other period agreed to by the Borrower and each advancing Lender, as the
Borrower may elect, and (c) with respect to any Fixed Rate Borrowing, the period
(which shall not be less than 7 days or more than 360 days) commencing on the
date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

 

11



--------------------------------------------------------------------------------

“Interpolated Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means Wells Fargo Bank, National Association, JPMCB, Citibank,
N.A., and each other Person that shall have become an Issuing Bank hereunder as
provided in Section 2.05(i), in each case in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(j). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by its Affiliates (provided that the
identity and creditworthiness of the Affiliate is reasonably acceptable to the
Borrower), in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.05 with respect to such Letters of Credit).

“Issuing Bank Agreement” has the meaning assigned to such term in
Section 2.05(i).

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“Judgment Currency” has the meaning assigned to such term in Section 10.15(b).

“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.05. The initial
amount of each Issuing Bank’s LC Commitment is set forth on Schedule 2.05, or in
such Issuing Bank’s Issuing Bank Agreement.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exchange Rate” means, on any day, with respect to US Dollars in relation to
any Designated Foreign Currency, the rate at which US Dollars may be exchanged
into such currency, as set forth at approximately 12:00 noon, New York City
time, on such day on the applicable Reuters World Currency Page. In the event
that any such rate does not appear on the applicable Reuters World Currency
Page, the LC Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower or, in the absence of such
agreement, such LC Exchange Rate shall instead be the spot rate of exchange of
the Administrative Agent, at or about 11:00 a.m., London time, on such date for
the purchase of such Designated Foreign Currency with US Dollars for delivery
two Business Days later; provided that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

12



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of (a) the aggregate of the US Dollar
Equivalents of the undrawn amounts of all outstanding Letters of Credit at such
time plus (b) the aggregate of the US Dollar Equivalents of all LC Disbursements
that have not yet been reimbursed by or on behalf of the applicable Borrower at
such time (determined as provided in Section 2.05 as of the applicable LC
Participation Calculation Dates in the case of LC Disbursements in respect of
which the Borrower’s reimbursement obligations have been converted to US Dollar
amounts in accordance with such Section). The LC Exposure of any Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

“LC Participation Calculation Date” means, with respect to any LC Disbursement
made in a currency other than US Dollars, (a) the date on which the applicable
Issuing Bank shall advise the Administrative Agent that it purchased with US
Dollars the currency used to make such LC Disbursement, or (b) if such Issuing
Bank shall not advise the Administrative Agent that it made such a purchase, the
date on which such LC Disbursement is made.

“Lender Notice Date” has the meaning assigned to such term in Section 2.20(b).

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption in
compliance with Section 10.04 or the documentation referred to in
Section 2.08(d), other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 10.05.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on the Reuters Screen that displays such rate (currently page LIBOR01)
(or, in the event such rate does not appear on a Reuters screen, on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion) (any such rate being referred to as the “Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the Screen Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. In the event the Screen Rate is not available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
the LIBO Rate shall be the Interpolated Rate at such time. “Interpolated Rate”
means, at any time, the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between
(a) the Screen Rate for the longest period (for which a Screen Rate is available
in Dollars) that is shorter than the Impacted Interest Period and (b) the Screen
Rate for the shortest period (for which a Screen Rate is available for Dollars)
that exceeds the Impacted Interest Period, in each case, at such time, provided
that if the Interpolated Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

13



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

“Loan Parties” means the Borrower and the Guarantor (but, in the case of the
Guarantor, only for so long as the Guarantor has not been released from the
guarantee contained in Section 9.01 pursuant to Section 9.02 or Section 10.14).

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, and for the avoidance of doubt, includes Competitive Loans.

“Margin” means, with respect to any Eurodollar Competitive Loan, the marginal
rate of interest, if any, to be added to or subtracted from the LIBO Rate to
determine the rate of interest applicable to such Loan, as specified by the
Lender making such Loan in its related Competitive Bid.

“Margin Stock” has the meaning ascribed to such term in Regulation U issued by
the Board of Governors.

“Markit” means Markit Group Limited or any successor thereto.

“Markit Data” has the meaning assigned to such term in Section 10.19(a).

“Material Adverse Effect” means a material adverse effect (a) on the ability of
the Loan Parties to perform their obligations under this Agreement, (b) on the
validity or enforceability of this Agreement, (c) on the rights and remedies of
the Lenders and the Administrative Agent under this Agreement, taken as a whole,
or (d) on the ability of the Loan Parties to timely pay the principal of or
interest on the Loans in accordance with this Agreement.

“Maturity Date” means July 8, 2020, as such date may be extended by any or all
Lenders pursuant to Section 2.20 or otherwise. In the event of any such
extension by some, but less than all, Lenders, resulting in two or more Maturity
Dates for different groups of Lenders, references herein to the Maturity Date
shall be construed to refer to the applicable Maturity Date for each relevant
group of Lenders.

“Maximum Applicable LC Participation Fee Rate” means, on any date, with respect
to any Financial Letter of Credit or Performance Letter of Credit, the
applicable rate per annum set forth on Annex I under the caption “Maximum
Applicable LC Participation Fee Rate” for Financial Letters of Credit or
Performance Letters of Credit, as the case may be, based on the Pricing Category
of the Applicable Index Debt on such date.

“Maximum Applicable LIBOR Margin” means, at any time, with respect to any
Eurodollar Revolving Loan, the applicable rate per annum set forth on Annex I
under the caption “Maximum Applicable LIBOR Margin” based on the Pricing
Category of the Applicable Index Debt on such date.

 

14



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning assigned to such term in Section 10.13.

“Minimum Applicable LC Participation Fee Rate” means, on any date, with respect
to any Financial Letter of Credit or Performance Letter of Credit, the
applicable rate per annum set forth on Annex I under the caption “Minimum
Applicable LC Participation Fee Rate” for Financial Letters of Credit or
Performance Letters of Credit, as the case may be, based on the Pricing Category
of the Applicable Index Debt on such date.

“Minimum Applicable LIBOR Margin” means, at any time, with respect to any
Eurodollar Revolving Loan, the applicable rate per annum set forth on Annex I
under the caption “Minimum Applicable LIBOR Margin” based on the Pricing
Category of the Applicable Index Debt on such date.

“MNPI” means material information concerning the Borrower and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act of 1934.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 10.02(c).

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning assigned to such term in Section 2.20(b).

“Obligations” means (a) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, (b) each payment required to be made
by the Borrower under this Agreement in respect of any Letter of Credit,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral and (c) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties under this Agreement.

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower or the Guarantor hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any promissory note delivered pursuant to Section 2.09(e), or sold
or assigned an interest in any Loan or this Agreement or any promissory note
delivered pursuant to Section 2.09(e)).

 

15



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Participant” has the meaning assigned to such term in Section 10.04(c)(i).

“Participant Register” has the meaning assigned to such term in
Section 10.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Performance Letter of Credit” means a Letter of Credit that constitutes a
“performance-based standby letter of credit” as defined in 12 CFR Pt. 3, App. A.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due, or remain payable
without penalty, or are being contested in good faith and by proper proceedings;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction contractors’ and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days (or, if such obligations are more than 60 days overdue, are
unfiled (or if filed have been discharged or stayed) and no other action has
been taken to enforce such Liens) or are being contested in good faith and by
proper proceedings;

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance or premiums
related thereto and other social security laws, pension obligations, vacation
pay, health, disability or other employee benefits and (ii) in respect of
letters of credit, bank guarantees or similar instruments issued for the account
of the Borrower or any Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clause (i) above;

(d) pledges and deposits made (i) to secure the performance of bids, tenders,
trade contracts, governmental contracts, leases, statutory obligations (other
than any obligation imposed pursuant to Section 430(k) of the Code or
Sections 303(k) or 4068 of ERISA), surety, stay, customs and appeal bonds,
performance and return-of-money bonds, completion guarantees and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case in the ordinary course of business and
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Borrower or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;

 

16



--------------------------------------------------------------------------------

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) survey exceptions, easements, zoning restrictions, rights-of-way,
encroachments, protrusions and similar encumbrances on real property and minor
title defects and clouds on title imposed by law or arising in the ordinary
course of business that do not in the aggregate materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower and the Restricted Subsidiaries, taken as a whole;

(g) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of business of the Borrower and
the Restricted Subsidiaries, taken as a whole;

(h) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any Subsidiary are located;

(i) Liens encumbering initial deposits and margin deposits and similar Liens
attaching to commodity trading accounts or other brokerage accounts incurred in
the ordinary course of business;

(j) Liens of a collection bank (including those arising under Section 4-208 of
the Uniform Commercial Code on the items in the course of collection);

(k) (i) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases,
(ii) Liens arising by virtue of precautionary Uniform Commercial Code financing
statements (or similar filings under applicable law) and (iii) Liens arising
from equipment or other materials which are not owned by the Borrower or any
Subsidiary located on the premises of the Borrower or any Subsidiary (but not in
connection with, or as part of, the financing thereof) from time to time in the
ordinary course of business;

(l) deposits of cash with the owner or lessor of premises leased and operated by
the Borrower or any Subsidiary to secure the performance of its obligations
under the lease for such premises, in each case in the ordinary course of
business;

(m) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;

(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(o) Liens on specific items of inventory or other goods and proceeds thereof
securing obligations in respect of documentary letters of credit issued to
facilitate the purchase, shipment or storage of such inventory or such other
goods;

(p) Liens that are contractual rights of set-off;

 

17



--------------------------------------------------------------------------------

(q) (i) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods and bailment arrangements entered
into in the ordinary course of business (excluding any general inventory
financing) and (ii) Liens arising by operation of law under Article 2 of the
Uniform Commercial Code (and any similar provision of any other requirement of
law) in favor of a seller or buyer of goods; and

(r) trustees’ Liens granted pursuant to any indenture governing any Indebtedness
not otherwise prohibited by this Agreement in favor of the trustee under such
indenture and securing only obligations to pay compensation to such trustee, to
reimburse such trustee of its expenses and to indemnify such trustee under the
terms of such indenture;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than any Lien securing letters of credit, bank
guarantees or similar instruments referred to in clause (c) or (d) above.

“Permitted Receivables Program” shall mean any receivables securitization
program pursuant to which the Borrower or any of the Subsidiaries sells accounts
receivable and related assets to any special purpose entity established for
purposes of such program in a “true sale” transaction; provided that the
aggregate principal amount of Receivables Program Debt in respect of all
Permitted Receivables Programs shall not exceed $750,000,000 at any time
outstanding.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means, at any time, an employee pension benefit plan (other than a
Multiemployer Plan) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and is maintained, or
contributed to, by any member of the ERISA Group for employees of any member of
the ERISA Group.

“Pricing Category” has the meaning assigned to such term in Annex I.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB, as its prime rate in effect at its principal office in
New York City. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Proposed Change” has the meaning assigned to such term in Section 10.02(c).

“Receivables Program Debt” means, at any time, in respect of any Permitted
Receivables Program, the amount of proceeds from accounts receivables sold
pursuant to such Permitted Receivables Program that would be required to be
distributed to pay principal of any loans or securities held by investors in
such Permitted Receivables Program to satisfy the entire principal amount
thereof if such Permitted Receivables Program were to be terminated at such
time.

“Register” has the meaning assigned to such term in Section 10.04(b)(iv).

 

18



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, trustees,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Representatives” has the meaning assigned to such term in Section 10.12.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
for purposes of declaring the Loans to be due and payable pursuant to Article
VII, and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, the outstanding Competitive
Loans of the Lenders shall be included in their respective Revolving Credit
Exposures in determining the Required Lenders.

“Responsible Officer” means the chief executive officer, chief financial
officer, treasurer or general counsel of the Borrower, in each case from time to
time (as of the date of this Agreement, Wesley G. Bush, Kenneth L. Bedingfield,
Stephen C. Movius or Sheila C. Cheston).

“Restatement Effective Date” means the date on which the conditions precedent
set forth in Section 4.01 shall be satisfied or waived, which date is July 8,
2015.

“Restricted Subsidiary” means each Subsidiary other than an Unrestricted
Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Sections 2.01 and 2.03.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state or Her Majesty’s Treasury of the United Kingdom, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clause (a).

“Sanctions” means all economic or financial sanctions (but not, for the
avoidance of doubt, fees, penalties, forfeitures and similar consequences) or
trade embargoes similar to those administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State
imposed, administered or enforced from time to time by (a) the U.S. government
or (b) the United Nations Security Council, the European Union, any European
Union member state or Her Majesty’s Treasury of the United Kingdom. It is
understood that the term Sanctions does not include debarment or suspension from
contracting with the U.S. government, whether pursuant to Federal Acquisition
Regulation subpart 9.4 or otherwise.

 

19



--------------------------------------------------------------------------------

“Shareholders’ Equity” means, at any time, the consolidated shareholders’ equity
of the Borrower that would be reported as total shareholders’ equity on a
consolidated statement of financial position of the Borrower prepared as of such
time; provided that, for purposes of calculating Shareholders’ Equity, (a) any
accumulated other comprehensive income or loss, in each case as reflected on the
consolidated statement of financial position of the Borrower in accordance with
GAAP, shall be excluded and (b) any non-cash asset impairments in an amount of
up to $1,000,000,000 for the period from the Restatement Effective Date to the
Maturity Date shall be excluded.

“Significant Subsidiary” means, as of each determination date, each Subsidiary
with a book value of total assets, net of depreciation and amortization and
after intercompany eliminations, in excess of $200,000,000.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsequent Revolving Borrowings” has the meaning assigned to such term in
Section 2.08(d).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Subsidiary” means any subsidiary of the Borrower.

“Syndication Agents” means Wells Fargo Bank, National Association and Citibank,
N.A., in their capacity as syndication agents hereunder.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

20



--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement, the borrowing of Loans and the issuance of Letters of Credit.

“Treasury Regulation” means any United States Treasury regulation, in effect
from time to time, promulgated under the Code.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the present value of all benefits under such Plan exceeds
(b) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan using the actuarial assumptions applied
in the Plan’s most recent valuation for purposes of complying with ASC
Topic 715-30, but only to the extent that such excess represents a potential
liability of a member of the ERISA Group to the PBGC or an appointed trustee
under of Title IV of ERISA.

“Unrestricted Subsidiary” means any Subsidiary designated as such pursuant to
and in compliance with Section 1.06 and not thereafter redesignated as a
Restricted Subsidiary pursuant to such Section; provided that no Significant
Subsidiary, and no Subsidiary that owns any Equity Interests of the Borrower or
any Restricted Subsidiary, shall be an Unrestricted Subsidiary.

“USA PATRIOT Act” means the USA PATRIOT Improvement and Reauthorization Act,
Title III of Pub. L. 109-177 (signed into law March 9, 2009, as amended from
time to time).

“US Dollars” or “$” means the lawful money of the United States of America.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
currency other than US Dollars, the equivalent in US Dollars of such amount,
determined by the Administrative Agent using the LC Exchange Rate with respect
to such currency in effect for such amount on such date. The US Dollar
Equivalent at any time of the amount of any Letter of Credit or LC Disbursement
denominated in any currency other than US Dollars shall be the amount most
recently determined as provided in Section 1.05.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(D)(2).

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).

 

21



--------------------------------------------------------------------------------

Borrowings also may be classified and referred to by Class (e.g., a “Revolving
Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type
(e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement (including this Agreement), instrument or other document herein shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits, Schedules and Annexes shall be construed to refer to
Articles and Sections of, and Exhibits, Schedules and Annexes to, this Agreement
and (e) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. For
the avoidance of doubt, all references herein to the “date hereof” or terms of
similar import refer to the Restatement Effective Date.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding
anything to the contrary set forth herein, the determination of whether
obligations under any lease (or other arrangement conveying the right to use)
constitute Capital Lease Obligations for purposes of the terms Consolidated Debt
and Indebtedness shall be made without giving effect to any change to GAAP
occurring after the Restatement Effective Date as a result of the adoption of
any proposals set forth in the Proposed Accounting Standards Update, Leases
(Topic 840), issued by the Financial Accounting Standards Board on August 17,
2010, or any other proposals issued by the Financial Accounting Standards Board
in connection therewith, in each case if such change would require treating any
lease (or other arrangement conveying the right to use) as a capital lease where
such lease (or other arrangement) would not have been required to be so treated
under GAAP as in effect on the Restatement Effective Date.

 

22



--------------------------------------------------------------------------------

SECTION 1.05. Currency Translation. The Administrative Agent shall determine the
US Dollar Equivalent of any Letter of Credit denominated in a Designated Foreign
Currency as of the date of issuance thereof and on the first Business Day of
each calendar month on which such Letter of Credit is outstanding, in each case
using the LC Exchange Rate for the applicable currency in effect on the date of
determination, and each such amount shall be the US Dollar Equivalent of such
Letter of Credit until the next required calculation thereof pursuant to this
paragraph. The Administrative Agent shall in addition determine the US Dollar
Equivalent of any Letter of Credit denominated in any Designated Foreign
Currency as provided in Section 2.05. The Administrative Agent shall notify the
Borrower and the applicable Issuing Bank of each calculation of the US Dollar
Equivalent of each Letter of Credit and LC Disbursement.

SECTION 1.06. Unrestricted Subsidiaries. The Borrower may, at any time and from
time to time, designate any Subsidiary (other than any Significant Subsidiary or
any Subsidiary that shall own any Equity Interests of the Borrower or any
Restricted Subsidiary) as an Unrestricted Subsidiary by delivery of a written
notice of such designation to the Administrative Agent; provided that (a) no
Default shall exist at the time of any such designation and
(b) immediately after giving effect to such designation, the aggregate combined
assets of all Unrestricted Subsidiaries (including any Indebtedness of the
Borrower or any Restricted Subsidiary owed to any Unrestricted Subsidiary) shall
not exceed 15% of Consolidated Assets. The Borrower may, at any time and from
time to time, designate any Unrestricted Subsidiary as a Restricted Subsidiary
by delivery of written notice of such designation to the Administrative Agent.
If, as of the end of any fiscal quarter, the aggregate combined assets of all
Unrestricted Subsidiaries (including any Indebtedness of the Borrower or any
Restricted Subsidiary owed to any Unrestricted Subsidiary) shall exceed 15% of
Consolidated Assets, then the Borrower shall, not later than 30 days after the
delivery of the certificate referred to in Section 5.01(c) with respect to such
fiscal quarter, eliminate such excess by designating one or more Unrestricted
Subsidiaries as Restricted Subsidiaries.

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in US Dollars in an aggregate principal amount
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans exceeding
the total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, repay and reborrow
Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans of the same Type made by the
Lenders ratably in accordance with their respective Commitments. Each
Competitive Loan shall be made in accordance with the procedures set forth in
Section 2.04. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments and Competitive Bids of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

23



--------------------------------------------------------------------------------

(b) Subject to Section 2.13, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that (i) any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement, (ii) in exercising such option, such Lender shall use
commercially reasonable efforts to minimize increased costs to the Borrower
resulting therefrom and (iii) any such domestic or foreign branch or Affiliate
of such Lender shall not be entitled to any greater indemnification under
Section 2.16 with respect to such Loan than that to which such Lender was
entitled on the date on which such Loan was made (except in connection with any
indemnification entitlement arising as a result of a Change in Law after the
date on which such Loan was made).

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $25,000,000; provided that a Eurodollar
Revolving Borrowing that results from a continuation of an outstanding
Eurodollar Revolving Borrowing may be in an aggregate amount that is equal to
such outstanding Borrowing. At the time that each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $25,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Competitive Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $25,000,000. Borrowings of more than
one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of 15 Eurodollar Revolving Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the latest
Maturity Date under this Agreement.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 1:00 p.m.,
New York City time, on the Business Day of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or Electronic Transmission to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

 

24



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the account of the Borrower to which funds are to
be disbursed or, in the case of any ABR Revolving Borrowing requested to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e), the
identity of the Issuing Bank that made such LC Disbursement.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Availability Period the Borrower
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans; provided that the sum of
the total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans at any time shall not exceed the total
Commitments. To request Competitive Bids, the Borrower shall notify the
Administrative Agent of such request by telephone, in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, four Business Days
before the date of the proposed Borrowing and, in the case of a Fixed Rate
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that the Borrower may submit
up to (but not more than) five Competitive Bid Requests on the same day, but a
Competitive Bid Request shall not be made within five Business Days after the
date of any previous Competitive Bid Request, unless any and all such previous
Competitive Bid Requests shall have been withdrawn or all Competitive Bids
received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or Electronic Transmission
to the Administrative Agent of a written Competitive Bid Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Competitive Bid Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate principal amount of the requested Borrowing;

 

25



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by Electronic Transmission, inviting the Lenders to submit Competitive
Bids.

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by Electronic
Transmission, in the case of a Eurodollar Competitive Borrowing, not later than
10:00 a.m., New York City time, three Business Days before the proposed date of
such Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later
than 10:00 a.m., New York City time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender of such
rejection as promptly as practicable. A Lender may submit multiple bids to the
Administrative Agent. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the Borrower) of the Competitive Loan or Loans that the
Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which the
Lender is prepared to make such Loan or Loans (expressed as a percentage rate
per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period applicable to each such Loan and the last day thereof.
Subject to Section 2.13, a Competitive Bid submitted by a Lender shall be
irrevocable.

(c) The Administrative Agent shall promptly notify the Borrower by Electronic
Transmission of the Competitive Bid Rate and the principal amount specified in
each Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.

(d) Subject only to the provisions of this paragraph, the Borrower may in its
discretion accept or reject any Competitive Bid. The Borrower shall notify the
Administrative Agent by telephone, confirmed by Electronic Transmission, whether
and to what extent it has decided to accept or reject each Competitive Bid, in
the case of a Eurodollar Competitive Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later than
11:00 a.m., New York City time, on the proposed date of the Competitive

 

26



--------------------------------------------------------------------------------

Borrowing; provided that (i) the failure of the Borrower to give such notice
shall be deemed to be a rejection of each Competitive Bid, (ii) the Borrower
shall not accept a Competitive Bid made at a particular Competitive Bid Rate if
the Borrower rejects a Competitive Bid made at a lower Competitive Bid Rate,
(iii) the aggregate amount of the Competitive Bids accepted by the Borrower
shall not exceed the aggregate principal amount of the requested Competitive
Borrowing specified in the related Competitive Bid Request, (iv) to the extent
necessary to comply with clause (iii) above, the Borrower may accept Competitive
Bids at the same Competitive Bid Rate in part, which acceptance, in the case of
multiple Competitive Bids at such Competitive Bid Rate, shall be made pro rata
in accordance with the amount of each such Competitive Bid, and (v) except
pursuant to clause (iv) above, no Competitive Bid shall be accepted for a
Competitive Loan unless such Competitive Loan is in a minimum principal amount
of $5,000,000 and an integral multiple of $1,000,000; provided further that if a
Competitive Loan must be in an amount less than $5,000,000 because of the
provisions of clause (iv) above, such Competitive Loan may be for a minimum of
$1,000,000 or any integral multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) the amounts shall be
rounded to integral multiples of $1,000,000 in a manner determined by the
Borrower. A notice given by the Borrower pursuant to this paragraph shall be
irrevocable.

(e) The Administrative Agent shall promptly notify each bidding Lender by
Electronic Transmission whether or not its Competitive Bid has been accepted
(and, if so, the amount and Competitive Bid Rate so accepted), and each
successful bidder will thereupon become bound, subject to the terms and
conditions hereof, to make the Competitive Loan in respect of which its
Competitive Bid has been accepted.

(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each Issuing Bank agrees to issue, upon request of
the Borrower, Letters of Credit denominated in US Dollars or any Designated
Foreign Currency approved by such Issuing Bank, for the account of the Borrower
or the account of the Borrower and, jointly, for the account of any of its
Subsidiaries in a form reasonably acceptable to such Issuing Bank (and to amend
(in the form reasonably acceptable to such Issuing Bank), renew or extend
Letters of Credit previously issued by it as requested by the Borrower), at any
time and from time to time during the Availability Period. Except as to matters
covered by agreements contained herein or otherwise expressly agreed by the
relevant Issuing Bank and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit. Notwithstanding
anything contained in any letter of credit application or other agreement
furnished to any Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit, (A) in the event that such letter
of credit application or other agreement includes representations and
warranties, covenants and/or events of default that do not contain the
materiality qualifiers, exceptions or thresholds that are

 

27



--------------------------------------------------------------------------------

applicable to the analogous provisions of this Agreement, or are otherwise more
restrictive, the relevant qualifiers, exceptions and thresholds contained in
this Agreement shall be deemed incorporated therein or, to the extent more
restrictive, shall be deemed for purposes of such letter of credit application
or other agreement to be the same as the analogous provisions of this Agreement
and (B) in the event of any other inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any such letter of credit
application or other agreement, the terms and conditions of this Agreement shall
control. It is understood and agreed that the Borrower shall be deemed to be a
primary account party under, and obligated in respect of, each Letter of Credit
issued at the request of the Borrower hereunder, notwithstanding the fact that a
Subsidiary may be listed as the account party in the Letter of Credit, and the
Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit referred to in clause (ii) of the first sentence of this
paragraph, it will be fully responsible for the reimbursement of LC
Disbursements, the payment of interest thereon and the payment of participation
fees and other fees due hereunder to the same extent as if it were the sole
account party in respect of such Letter of Credit (the Borrower hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor of the obligations of any Subsidiary that shall be a joint account
party in respect of any such Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to paragraph (c) of this Section)), the Borrower shall hand
deliver or send by Electronic Transmission to the applicable Issuing Bank and
the Administrative Agent (at least three Business Days (or such shorter period
as may be acceptable to the applicable Issuing Bank) in advance of the requested
date of issuance, amendment, renewal or extension) a notice in the form of
Exhibit C or such other substantially similar form as the Borrower and the
applicable Issuing Bank may agree requesting the issuance of a Letter of Credit,
or identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the currency and amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed the total Commitments, (ii) the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans shall not exceed the total Commitments and (iii) the portion
of the LC Exposure attributable to Letters of Credit issued by the applicable
Issuing Bank will not exceed the LC Commitment of such Issuing Bank.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) or such longer period as may
be agreed to between the Borrower and the Issuing Bank and (ii) unless such
Letter of Credit is cash collateralized or otherwise backstopped (any such
Letter of Credit being referred to as the “Backstopped Letter of Credit”), in
either case

 

28



--------------------------------------------------------------------------------

on terms and pursuant to arrangements reasonably satisfactory to the applicable
Issuing Bank, the date that is five Business Days prior to the latest Maturity
Date; provided that (i) if the Maturity Date has been extended pursuant to
Section 2.20 or otherwise by less than all of the Lenders, the LC Exposure with
respect to Letters of Credit with an expiration date that is later than five
Business Days prior to the earliest applicable Maturity Date shall not exceed
the amount of the Commitments which terminate after such earlier Maturity Date
and (ii) subject to the foregoing provisions with respect to Backstopped Letters
of Credit, no Issuing Bank shall be required to issue a Letter of Credit that
has an expiration date, or renew or extend a Letter of Credit to have an
expiration date, that is later than five Business Days prior to the Maturity
Date as in effect on the Restatement Effective Date, unless such Issuing Bank
has agreed to issue Letters of Credit with a later expiration date or, in its
capacity as a Lender, has consented to the extension of the Maturity Date
pursuant to Section 2.20; provided further that any Letter of Credit with a
one-year tenor may provide for renewal thereof under procedures reasonably
satisfactory to the applicable Issuing Bank for additional one-year periods
(which shall in no event extend beyond the date referred to in clause (ii) above
unless such Letter of Credit is or becomes a Backstopped Letter of Credit).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Applicable Percentage
(determined as of the time or times at which the Lenders are required to make
payments in respect of unreimbursed LC Disbursements under such Letter of Credit
pursuant to paragraph (e) below) of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason (or, if the currency of the applicable
LC Disbursement or reimbursement payment shall be a Designated Foreign Currency,
an amount equal to the US Dollar Equivalent thereof using the LC Exchange Rate
in effect on the applicable LC Participation Calculation Date). Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments or any
fluctuation in currency values, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender further
acknowledges and agrees that, in issuing, amending, renewing or extending any
Letter of Credit, the Issuing Bank shall be entitled to rely, and shall not
incur any liability for relying, upon the representation and warranty of the
Borrower deemed made pursuant to Section 2.05(b) or 4.02.

(e) Reimbursement. If an Issuing Bank makes any LC Disbursement in respect of a
Letter of Credit, it shall promptly (and in any event on the date such LC
Disbursement is made) notify the Borrower thereof. The Borrower shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement by the following deadlines:

(i) if the Borrower receives such notice prior to 12:00 noon, New York City
time, not later than 12:00 noon, New York City time, on the Business Day
immediately following the date of notice, or

(ii) if the Borrower receives such notice following 12:00 noon, New York City
time, not later than 12:00 noon, New York City time, two Business Days following
the day that the Borrower receives such notice.

 

29



--------------------------------------------------------------------------------

Each such reimbursement shall be made in the currency of such LC Disbursement.
If such LC Disbursement is denominated in US Dollars, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing. If the Borrower fails to reimburse any LC Disbursement when
due, (A) if such payment relates to a Letter of Credit denominated in a
Designated Foreign Currency, automatically and with no further action required,
the obligation of the Borrower to reimburse the applicable LC Disbursement shall
be permanently converted into an obligation to reimburse the US Dollar
Equivalent, calculated using the LC Exchange Rate on the applicable LC
Participation Calculation Date, of such LC Disbursement and (B) in the case of
each LC Disbursement, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to such Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to such
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. LC Disbursements that are not reimbursed by
the Borrower in accordance with this paragraph shall automatically be financed
with ABR Revolving Loans. If the Borrower’s reimbursement of, or obligation to
reimburse, any amounts in respect of any Letter of Credit denominated in a
currency other than US Dollars would subject the Administrative Agent, the
applicable Issuing Bank or any Lender to any stamp duty, ad valorem charge or
other tax, expense or loss (including any loss resulting from changes in
currency exchange rates between the date of any LC Disbursement and the date of
any reimbursement payment in respect thereof), the Borrower shall, subject to
the provisions of Sections 2.14(c), 2.14(d) and 2.14(e), mutatis mutandis, pay
the amount of any such tax, expense or loss requested by the Administrative
Agent, the relevant Issuing Bank or such Lender, as applicable.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this

 

30



--------------------------------------------------------------------------------

Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision therein, (ii) any draft or other document presented under
a Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by an Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. None of the Administrative Agent, the Lenders
or the Issuing Banks, or any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that the
foregoing shall not be construed to excuse an Issuing Bank from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank, such Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
Electronic Transmission) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, (i) in the
case of any LC Disbursement denominated in US Dollars and at all times following
the conversion to US Dollars of an LC Disbursement made

 

31



--------------------------------------------------------------------------------

in a Designated Foreign Currency pursuant to paragraph (e) of this Section, at
the rate per annum then applicable to ABR Revolving Loans, and (ii) if such LC
Disbursement is made in a Designated Foreign Currency, at all times prior to its
conversion to US Dollars pursuant to paragraph (e) of this Section, at a rate
per annum reasonably determined by the applicable Issuing Bank to represent the
cost to such Issuing Bank of funding such LC Disbursement plus the Applicable
Margin applicable to Eurodollar Revolving Loans at such time; provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment, and
shall be payable on demand or, if no demand has been made, on the date on which
the Borrower reimburses the applicable LC Disbursement in full.

(i) Designation of Additional Issuing Banks. From time to time, the Borrower may
by notice to the Administrative Agent and the Lenders designate as additional
Issuing Banks one or more Lenders that agree to serve in such capacity as
provided below. The acceptance by a Lender of any appointment as an Issuing Bank
hereunder shall be evidenced by an agreement (an “Issuing Bank Agreement”),
which shall be in a form reasonably satisfactory to the Borrower and the
Administrative Agent, shall set forth the LC Commitment of such Lender and shall
be executed by such Lender, the Borrower and the Administrative Agent and, from
and after the effective date of such agreement, (i) such Lender shall have all
the rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Lender in its capacity as an Issuing Bank.

(j) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent (which will
not unreasonably refuse its consent thereto) and the successor Issuing Bank. Any
Issuing Bank so replaced shall continue to have the benefit of this Agreement in
respect of any Letters of Credit of that Issuing Bank which remain outstanding.
The Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(b).

(k) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that (i) amounts payable in
respect of any Letter of Credit or LC Disbursement shall be payable in the
currency of such Letter of Credit or LC Disbursement, except that LC
Disbursements in a Designated Foreign Currency in respect of which the
Borrower’s reimbursement obligations have been converted to obligations in US
Dollars as provided in paragraph (e) above and interest accrued thereon shall be
payable in US

 

32



--------------------------------------------------------------------------------

Dollars and (ii) the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (i) or (j) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse each Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

(l) Issuing Bank Reports. Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (which
shall promptly provide notice to the Lenders of the contents thereof) (i) on or
prior to each Business Day on which such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the currency and aggregate face amount of the Letters of Credit
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and whether the amount
thereof shall have changed), it being understood that such Issuing Bank shall
not effect any issuance, renewal, extension or amendment resulting in an
increase in the aggregate amount of the Letters of Credit issued by it without
first obtaining written confirmation from the Administrative Agent that such
increase is then permitted under this Agreement, (ii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date, currency and amount
of such LC Disbursement, (iii) on any Business Day on which the Borrower fails
to reimburse an LC Disbursement required to be reimbursed to such Issuing Bank
on such day, the date of such failure and the currency and amount of such LC
Disbursement and (iv) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, by (i) in
the case of ABR Revolving Loans, 3:00 p.m., New York City time (or, if earlier,
not later than two hours after the time the Borrower delivers its request for
borrowing) and (ii) in the case of all other Loans, 1:00 p.m., New York City
time. The Administrative Agent will make such Loans available to the Borrower by
promptly crediting

 

33



--------------------------------------------------------------------------------

the amounts so received, in like funds, to the account designated by the
Borrower pursuant to Section 2.03 or 2.04; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at the Federal
Funds Effective Rate. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request or as otherwise provided in Section 2.03.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Revolving
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Revolving Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Competitive Borrowings, which may not
be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
Electronic Transmission to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Revolving Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

34



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.08. Termination, Reduction and Increase of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $25,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the sum of the Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans would exceed the total
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered

 

35



--------------------------------------------------------------------------------

by the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of another credit
facility or the occurrence of any other event, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

(d) The Borrower may from time to time, by written notice to the Administrative
Agent, executed by the Borrower and one or more financial institutions (any such
financial institution referred to in this Section being called an “Increasing
Lender”), which may include any Lender, cause the Commitments of the Increasing
Lenders to be increased (or cause Commitments to be extended by the Increasing
Lenders, as the case may be) in an amount for each Increasing Lender set forth
in such notice; provided that (i) the amount of any such increase in the
aggregate Commitments shall be not less than $25,000,000, (ii) the aggregate
amount of increases in Commitments made pursuant to this Section shall not
exceed $500,000,000 since the Restatement Effective Date and (iii) each
Increasing Lender, if not already a Lender hereunder, shall be subject to the
approval of the Administrative Agent and each Issuing Bank (which approval shall
not be unreasonably withheld, delayed or conditioned) and shall execute all such
documentation as the Administrative Agent and the Borrower shall specify to
evidence the Commitment of such Increasing Lender and its status as a Lender
hereunder. Such notice shall set forth the date (the “Increase Effective Date”)
on which such increase is requested to become effective, provided that no
increase in the Commitments (or in any Commitment of any Lender) or addition of
a Increasing Lender shall become effective under this paragraph unless (A) on
the date of such increase, the Administrative Agent shall have received a
certificate dated such date and executed by a Financial Officer of the Borrower
certifying that the conditions set forth in paragraphs (a) and (b) of
Section 4.02 are satisfied (without giving effect to the parenthetical in such
paragraph (a)) and (B) to the extent reasonably requested by the Administrative
Agent, the Administrative Agent shall have received documents consistent with
those delivered pursuant to Section 4.01 as to the corporate power and authority
of the Borrower to borrow hereunder after giving effect to such increase. The
Administrative Agent shall notify the Borrower and the Lenders of the Increase
Effective Date, and such notice shall be conclusive and binding. On the Increase
Effective Date, (A) the aggregate principal amount of the Revolving Borrowings
outstanding (the “Initial Revolving Borrowings”) immediately prior to giving
effect to the commitment increase shall be deemed to be repaid, (B) after the
effectiveness of the commitment increase, the Borrower shall be deemed to have
made new Borrowings (the “Subsequent Revolving Borrowings”) in an aggregate
principal amount equal to the aggregate principal amount of the Initial
Revolving Borrowings and of the types and for the Interest Periods specified in
a Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03, (C) each Lender shall pay to the Administrative Agent in same day
funds an amount equal to the difference, if positive, between (x) such Lender’s
Applicable Percentage (calculated after giving effect to the commitment
increase) of the Subsequent Revolving Borrowings and (y) such Lender’s
Applicable Percentage (calculated without giving effect to the commitment
increase) of the Initial Revolving Borrowings, (D) after the Administrative
Agent receives the funds specified

 

36



--------------------------------------------------------------------------------

in clause (C) above, the Administrative Agent shall pay to each Lender the
portion of such funds that is equal to the difference, if positive, between
(1) such Lender’s Applicable Percentage (calculated without giving effect to the
commitment increase) of the Initial Revolving Borrowings and (2) such Lender’s
Applicable Percentage (calculated after giving effect to the commitment
increase) of the amount of the Subsequent Revolving Borrowings, (E) each Lender
(including each Increasing Lender) shall be deemed to hold its Applicable
Percentage of each Subsequent Revolving Borrowing (each calculated after giving
effect to the commitment increase) and (F) the Borrower shall pay each Lender
(other than any Increasing Lender that was not a Lender before giving effect to
the Commitment increase) any and all accrued but unpaid interest on the Initial
Revolving Borrowings. The deemed payments made pursuant to clause (A) above in
respect of each Eurodollar Loan shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.15 if the Increase Effective
Date occurs other than on the last day of the Interest Period relating thereto
and breakage costs actually result therefrom.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Administrative Agent for the account of each
Lender the then unpaid principal amount of each Competitive Loan on the last day
of the Interest Period applicable to such Loan.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence, absent a demonstrable error, of
the existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form reasonably
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

 

37



--------------------------------------------------------------------------------

SECTION 2.10. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay or repay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (c) of this Section;
provided that the Borrower shall not have the right to prepay any Competitive
Loan without the prior consent of the Lender thereof.

(b) In the event and on each occasion that the sum of the Revolving Credit
Exposures exceeds the sum of the Commitments, the Borrower shall, not later than
the next Business Day following receipt of notice of such excess from the
Administrative Agent, prepay Revolving Borrowings in an aggregate amount equal
to such excess, and in the event that after such prepayment of Revolving
Borrowings any such excess shall remain, the Borrower shall deposit cash in an
amount equal to such excess as collateral for the reimbursement obligations of
the Borrower in respect of Letters of Credit; provided that if such excess
results from a change in currency exchange rates, such prepayment and deposit
shall be required to be made not later than the fifth Business Day after the day
on which the Administrative Agent shall have given the Borrower notice of such
excess. Any cash so deposited (and any cash previously deposited pursuant to
this paragraph) with the Administrative Agent shall be held in an account over
which the Administrative Agent shall have sole dominion and control, including
exclusive rights of withdrawal. Other than any interest earned on the investment
of such deposits, which investment shall be made in the discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders holding a majority of the LC
Exposures), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower has provided cash collateral to secure the
reimbursement obligations of the Borrower in respect of Letters of Credit, then,
so long as no Event of Default shall exist, such cash collateral shall be
released to the Borrower if so requested by the Borrower at any time if and to
the extent that, after giving effect to such release, the aggregate amount of
the Revolving Credit Exposures would not exceed the aggregate amount of the
Commitments.

(c) The Borrower shall notify the Administrative Agent by telephone (confirmed
by Electronic Transmission) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of prepayment or (ii) in
the case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of prepayment; provided
that in the case of any prepayment required to be made within one Business Day
under paragraph (b) above the Borrower will give such notice as soon as
practicable. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination

 

38



--------------------------------------------------------------------------------

of the Commitments as contemplated by Section 2.08, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.08. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12 and, subject to Section 2.15, shall be without
premium or penalty.

SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the average daily unused amount of the
Commitment of such Lender during the period from and including the Restatement
Effective Date to but excluding the date on which such Commitment terminates.
Accrued commitment fees shall be payable in arrears on the first Business Day
following the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in
Financial Letters of Credit and Performance Letters of Credit, which fee shall
accrue on each day at the Applicable LC Participation Fee Rate for Financial
Letters of Credit or Performance Letters of Credit, as the case may be, on the
average daily amount of such Lender’s LC Exposure attributable to Financial
Letters of Credit or Performance Letters of Credit, respectively (excluding any
portion thereof attributable to unreimbursed LC Disbursements), in each case
during the period from and including the date of this Agreement to but excluding
the later of the date on which such Lender’s Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, (ii) to each Issuing Bank,
for its own account, a fronting fee, which shall accrue at the rate or rates per
annum separately agreed upon between the Borrower and such Issuing Bank on the
average daily amount of the LC Exposure attributable to Letters of Credit issued
by such Issuing Bank (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the date of this
Agreement to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, and
(iii) to each Issuing Bank, for its own account, such Issuing Bank’s standard
fees (or such other fees as may be agreed to by such Issuing Bank and the
Borrower from time to time) with respect to the amendment, renewal or extension
of any Letter of Credit issued by it or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Restatement Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to an Issuing Bank pursuant to this paragraph

 

39



--------------------------------------------------------------------------------

shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest (i) in
the case of a Eurodollar Revolving Loan, at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin, or
(ii) in the case of a Eurodollar Competitive Loan, at the LIBO Rate for the
Interest Period in effect for such Borrowing plus (or minus, as applicable) the
Margin applicable to such Loan.

(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% per annum
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (d)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Revolving
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number

 

40



--------------------------------------------------------------------------------

of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means (including by means of
an Interpolated Rate) do not exist for ascertaining the Adjusted LIBO Rate or
the LIBO Rate, as applicable, for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders (or, in the case
of a Eurodollar Competitive Loan, the Lender that is required to make such Loan)
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or Electronic Transmission as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective, (ii) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an ABR Revolving
Borrowing and (iii) any request for a Eurodollar Competitive Borrowing shall be
ineffective; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, liquidity, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii) subject any Lender or any Issuing Bank to any Taxes (other than
(A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations under this Agreement, or
its deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans or Fixed Rate
Loans made by such Lender or any Letter of Credit or participation therein
(other than Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make

 

41



--------------------------------------------------------------------------------

any such Loan) or to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise), in each case by an
amount deemed by that Lender or Issuing Bank in good faith to be material, then,
subject to paragraph (c) of this Section, the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered (as imposed by such Change in
Law).

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), in each case by an
amount deemed by that Lender in good faith to be material, then, subject to
paragraph (c) of this Section, the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and setting forth the basis for the determination thereof, together with
supporting calculations, shall be delivered to the Borrower and shall be
conclusive absent manifest error. In determining such amount or amounts, such
Lender or such Issuing Bank shall act reasonably and in good faith, and may use
any reasonable averaging and attribution methods. The Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 90 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 90-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(e) Notwithstanding the foregoing provisions of this Section, (i) a Lender shall
not be entitled to compensation pursuant to this Section in respect of any
Competitive

 

42



--------------------------------------------------------------------------------

Loan if the Change in Law that would otherwise entitle it to such compensation
shall have been publicly announced prior to submission of the Competitive Bid
pursuant to which such Loan was made and (ii) no Lender or Issuing Bank shall
request, or be entitled to receive, any compensation pursuant to this Section
unless it shall be the general policy and practice of such Lender or Issuing
Bank to seek corresponding compensation from similarly situated companies under
other similar U.S. syndicated credit agreements (to the extent such Lender or
Issuing Bank has the right to claim such compensation under such similar credit
agreements).

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan or Fixed Rate Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.10(c) and is revoked in accordance therewith, but
other than as contemplated under Section 2.13 and other than any failure to
borrow as a result of a failure to make a Loan by any Lender as required
hereunder), (d) the failure to borrow any Competitive Loan after accepting the
Competitive Bid to make such Loan (other than as contemplated under Section 2.13
and other than any failure to borrow as a result of a failure to make such Loan
by any Lender as required hereunder), or (e) the assignment of any Eurodollar
Loan or Fixed Rate Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each
affected Lender for the loss, cost and expense attributable to such event (which
loss, cost or expense will not be deemed to include lost profit). In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
consist of an amount reasonably determined by such Lender to be the excess, if
any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate
(without adding thereto the Applicable Margin) that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for US Dollar deposits
of a comparable amount and period from other banks in the London interbank
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section and setting forth
the basis for the determination thereof, together with supporting calculations,
shall be delivered to the Borrower and shall be conclusive absent manifest
error. In determining such amount or amounts, such Lender shall act reasonably
and in good faith. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder shall be made free and clear of and without
deduction for any Taxes; provided that if the applicable withholding agent shall
be required to deduct any Taxes from such payments, then (i) if such Tax is an
Indemnified Tax, the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or

 

43



--------------------------------------------------------------------------------

Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the applicable withholding
agent shall make such deductions and (iii) the applicable withholding agent
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) In addition, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) The Loan Parties shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 Business Days after written demand therefor, for
the full amount of any Indemnified Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Loan Parties hereunder
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
applicable Loan Party and setting forth the basis for the determination thereof,
by a Lender or an Issuing Bank, or by the Administrative Agent on its own behalf
or on behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error.

(d) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that the Borrower
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Borrower to do so) attributable to
such Lender that are paid or payable by the Administrative Agent in connection
with this Agreement and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Each Lender shall severally
indemnify (i) the Administrative Agent and the Borrower against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.04(c)(i) relating to the maintenance of a Participant Register and
(ii) the Borrower against any Excluded Taxes attributable to such Lender that
are directly imposed on the Borrower, in each case that are payable or paid by
the Administrative Agent or the Borrower in connection with this Agreement, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Notwithstanding anything to the contrary herein, a
Lender’s obligations to indemnify under (ii) of the preceding sentence shall
survive only until the earlier of (A) the termination of this Agreement and
(B) the date such Lender ceases to be a party under this Agreement pursuant to
an Assignment and Assumption. The indemnity under this Section 2.16(d) shall be
paid within 10 Business Days after the Administrative Agent or Borrower, as
applicable, delivers to the applicable Lender a certificate stating the amount
of Taxes so paid or payable by the Administrative Agent or Borrower, as
applicable. Such certificate shall be conclusive of the amount so paid or
payable absent manifest error.

(e) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority, the applicable Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of that portion of
the tax return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

44



--------------------------------------------------------------------------------

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.16(f)(ii)(A) through (E) and (f)(iii) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.16(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 Business Days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to the Borrower shall, if it is legally
eligible to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies reasonably requested by the Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under this Agreement, IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “interest” article
of such tax treaty and (2) with respect to any other applicable payments under
this Agreement, IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable)
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

45



--------------------------------------------------------------------------------

(C) in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
IRS Form W-8BEN-E (as applicable) and (2) a certificate substantially in the
form of Exhibit D (a “U.S. Tax Certificate”) to the effect that such Lender is
not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under this Agreement (including a partnership or a participating Lender)
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under this Agreement would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
and the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower and the
Administrative Agent, as may be necessary for the Borrower and the
Administrative Agent, to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.16(f)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

46



--------------------------------------------------------------------------------

(g) If the Administrative Agent or a Lender determines that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay over such refund to the Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund) within thirty days; provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
such Administrative Agent or such Lender is required to repay such refund to
such Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

(h) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Restatement Effective Date, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to
2:00 p.m., New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to such account of the
Administrative Agent as may be reasonably specified by the Administrative Agent
for such purpose, except payments to be made directly to an Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.14,
2.15, 2.16 and 10.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in US Dollars except as expressly provided herein.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of

 

47



--------------------------------------------------------------------------------

interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal and unreimbursed LC Disbursements
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed LC Disbursements then due to such
parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders or the applicable Issuing
Bank, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06(b) or 2.17(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 

48



--------------------------------------------------------------------------------

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
or Issuing Bank requests compensation under Section 2.14, or if the Borrower is
required to pay any Indemnified Taxes or additional amount to any Lender or
Issuing Bank or any Governmental Authority for the account of any Lender or
Issuing Bank pursuant to Section 2.16, then such Lender or Issuing Bank shall
use reasonable efforts to designate a different lending or issuing office for
funding or booking its Loans or Letters of Credit hereunder or to assign and
delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the reasonable judgment of such Lender or Issuing
Bank, such designation or assignment and delegation (i) would eliminate or
reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in
the future and (ii) would not subject such Lender or Issuing Bank to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or Issuing Bank. The Borrower hereby agrees to pay all reasonable costs
and expenses incurred by any Lender or Issuing Bank in connection with any such
designation or assignment and delegation.

(b) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement (other than any outstanding
Competitive Loans held by it) to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) to the extent such consent would be required under
Section 10.04, the Borrower shall have received the prior written consent of the
Administrative Agent and each Issuing Bank, which consent shall not unreasonably
be withheld, delayed or conditioned, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans (other than
Competitive Loans) and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments. Each
party hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto.

SECTION 2.19. Defaulting Lenders. (a) Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(i) the commitment fee shall cease to accrue on the unused amount of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

49



--------------------------------------------------------------------------------

(ii) the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any
related agreement or any document furnished hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.02); provided
that any amendment, waiver or other modification requiring the consent of all
Lenders or all Lenders adversely affected thereby shall, except as otherwise
provided in Section 10.02, require the consent of such Defaulting Lender in
accordance with the terms hereof; and

(iii) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(A) the LC Exposure of such Defaulting Lender shall be reallocated among the
Non-Defaulting Lenders ratably in accordance with their respective Commitments,
but only to the extent that (i) no Event of Default has occurred and is
continuing at such time, (ii) the sum of all Non-Defaulting Lenders’ Revolving
Credit Exposures plus such Defaulting Lender’s LC Exposure does not exceed the
sum of all Non-Defaulting Lenders’ Commitments and (iii) such reallocation does
not result in the Revolving Credit Exposure of any Non-Defaulting Lender
exceeding such Non-Defaulting Lender’s Commitment;

(B) if the reallocation described in clause (iii)(A) above cannot, or can only
partially, be effected, the Borrower shall within five Business Days following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Bank the portion of such Defaulting Lender’s LC Exposure that has not
been reallocated in accordance with the procedures set forth in Section 2.05(k)
for so long as such LC Exposure is outstanding;

(C) if the Borrower shall cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (iii)(B) above, the Borrower shall not
be required to pay participation fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;

(D) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (iii)(A) above, then the fees payable to the Lenders pursuant
to Section 2.11(b) shall be adjusted to give effect to such reallocation; and

(E) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (iii)(A) or (iii)(B)
above, then, without prejudice to any rights or remedies of any Issuing Bank or
any other Lender hereunder, all participation fees payable pursuant to Section
2.11(b)

 

50



--------------------------------------------------------------------------------

to such Defaulting Lender with respect to such Defaulting Lender’s LC Exposure
shall be payable to the Issuing Banks, as their interests may appear, until and
to the extent that such LC Exposure is reallocated and/or cash collateralized.

(b) So long as such Lender is a Defaulting Lender, the Issuing Banks shall not
be required to issue, amend, renew or extend any Letter of Credit, unless the
related exposure and the Defaulting Lender’s then outstanding LC Exposure will
be fully covered by the Commitments of the Non-Defaulting Lenders and/or cash
collateral provided by the Borrower in accordance with Section 2.19(a)(iii), and
participating interests in any such issued, amended, reviewed or extended Letter
of Credit will be allocated among the Non-Defaulting Lenders in a manner
consistent with Section 2.19(a)(iii) (and such Defaulting Lender shall not
participate therein).

(c) In the event that the Administrative Agent, the Borrower and each Issuing
Bank each agree that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Revolving Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

SECTION 2.20. Extension of Maturity Date. (a) The Borrower may, by notice to the
Administrative Agent (which shall promptly notify the Lenders) not earlier than
60 days prior to the first anniversary of the Restatement Effective Date and not
later than 30 days prior to the effective date of a proposed extension (each
such effective date of a proposed extension, an “Extension Date”), request that
each Lender extend such Lender’s Maturity Date to a date that is one year after
the Maturity Date then in effect for such Lender (the “Existing Maturity Date”).

(b) Each Lender, acting in its sole and individual discretion, shall, by notice
to the Administrative Agent given not later than the date that is 15 days after
the date on which the Administrative Agent received the Borrower’s extension
request (the “Lender Notice Date”), advise the Administrative Agent whether or
not such Lender agrees to such extension (each Lender that determines to so
extend its Maturity Date, an “Extending Lender”, and each other Lender, a
“Non-Extending Lender”), provided that any Lender that does not so advise the
Administrative Agent on or before the Lender Notice Date shall be deemed to be a
Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree, and it is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Borrower for extension of the Maturity Date.

(c) The Administrative Agent shall notify the Borrower of each Lender’s
determination under this Section 2.20 no later than the date that is 15 days
prior to the applicable Extension Date (or, if such date is not a Business Day,
on the next preceding Business Day).

 

51



--------------------------------------------------------------------------------

(d) The Borrower shall have the right, but shall not be obligated, on or before
the Maturity Date applicable to any Non-Extending Lender to replace such
Non-Extending Lender with, and add as “Lenders” under this Agreement in place
thereof, one or more financial institutions (each, an “Additional Commitment
Lender”) approved by the Administrative Agent and each Issuing Bank in
accordance with the procedures provided in Section 2.18(b) (including the
conditions in the proviso therein), each of which Additional Commitment Lenders
shall have entered into an Assignment and Assumption (in accordance with and
subject to the restrictions contained in Section 10.04) with such Non-Extending
Lender, pursuant to which such Additional Commitment Lenders shall, effective on
or before the applicable Maturity Date for such Non-Extending Lender, assume a
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Commitment shall be in addition to such Lender’s Commitment hereunder on
such date). Prior to any Non-Extending Lender being replaced by one or more
Additional Commitment Lenders pursuant hereto, such Non-Extending Lender may
elect, in its sole discretion, by giving irrevocable notice thereof to the
Administrative Agent and the Borrower (which notice shall set forth such
Lender’s new Maturity Date), to become an Extending Lender. The Administrative
Agent may effect such amendments to this Agreement as are reasonably necessary
to provide for any such extensions with the consent of the Borrower but without
the consent of any other Lenders.

(e) If (and only if) the total of the Commitments of the Lenders that have
agreed to extend their Maturity Date and the new or increased Commitments of any
Additional Commitment Lenders is more than 50% of the aggregate amount of the
Commitments in effect immediately prior to the applicable Extension Date, then,
effective as of the applicable Extension Date, the Maturity Date of each
Extending Lender and of each Additional Commitment Lender shall be extended to
the date that has been requested by the Borrower pursuant to (and approved in
accordance with) this Section 2.20, and each Additional Commitment Lender shall
thereupon become a Lender for all purposes of this Agreement and shall be bound
by the provisions of this Agreement as a Lender hereunder and shall have the
obligations of a Lender hereunder, provided that any extension of any Maturity
Date pursuant to this Section 2.20 shall be subject to the receipt by the
Administrative Agent of a certificate dated such date and executed by a
Financial Officer of the Borrower certifying that the conditions set forth in
paragraphs (a) and (b) of Section 4.02 are satisfied.

(f) On the Maturity Date applicable to any Non-Extending Lender, (i) the
Commitment of such Non-Extending Lender shall automatically terminate and
(ii) the Borrower shall repay such Non-Extending Lender in accordance with
Section 2.09 (and shall pay to such Non-Extending Lender all of the other
Obligations then owing to it under this Agreement) and after giving effect
thereto shall prepay in accordance with Section 2.10 any Revolving Loans
outstanding on such date to the extent necessary to keep outstanding Revolving
Loans ratable with any revised Applicable Percentages of the respective Lenders
effective as of such date, and the Administrative Agent shall administer any
necessary reallocation of the Revolving Credit Exposures (without regard to any
minimum borrowing, pro rata borrowing and/or pro rata payment requirements
contained elsewhere in this Agreement).

(g) At any time that there is more than one Maturity Date, any Lender having a
Maturity Date that is earlier than the latest Maturity Date may elect, in its
sole discretion, to extend its Maturity Date to the latest Maturity Date then in
effect by written agreement with the Borrower and the Administrative Agent.

(h) This Section 2.20 shall supersede any provisions in Section 2.17 to the
contrary. Nothing in this Section 2.20 shall be construed to limit any amendment
to extend the Maturity Date of any Lender that is otherwise permitted by
Section 10.02.

 

52



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders, on the Restatement
Effective Date and as of each other date the representations and warranties are
required to be or deemed made pursuant to this Agreement, that:

SECTION 3.01. Organization; Powers. Each of the Borrower and the Guarantor is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Significant Subsidiary is duly organized,
validly existing and (to the extent the concept is applicable in such
jurisdiction) in good standing under the laws of the jurisdiction of its
organization, in each case except where the failure to be so organized, existing
or in good standing will not be reasonably likely to have a Material Adverse
Effect. The Borrower and each Restricted Subsidiary has all requisite power and
authority to carry on its business as now conducted and is duly qualified to
transact business in all jurisdictions where such qualification is necessary, in
each case except where the failure to have such authority, or to be so
qualified, would not be reasonably likely to have a Material Adverse Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and stockholder action. This
Agreement has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with or any other
action by any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect or (ii) as would not be reasonably likely
to have a Material Adverse Effect and (b) will not violate, or constitute a
default under, any provision of applicable law or regulation or the charter,
by-laws or other organizational documents of the Borrower or any of the
Restricted Subsidiaries or any order of any Governmental Authority or any
indenture, any agreement, instrument, judgment or order to which the Borrower or
any Restricted Subsidiary is a party or by which it or any of its material
assets or properties may be bound or affected which would be reasonably likely
to have a Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore made available to the Lenders its consolidated statement of
financial position and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended December 31, 2014, reported on by
Deloitte & Touche LLP, and (ii) as of and for the fiscal quarter and the portion
of the fiscal year ended March 31, 2015. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP and, in the case of
the statements referred to in clause (ii) above, subject to year-end audit
adjustments and the absence of footnotes.

(b) Since December 31, 2014, other than as specifically disclosed in the
Borrower’s filings with the Securities and Exchange Commission, there has been
no event or condition that would be reasonably likely to result in a material
adverse effect on the business, assets, operations or condition, financial or
otherwise, of the Borrower and the Subsidiaries taken as a whole.

SECTION 3.05. Properties. The Borrower and its Subsidiaries have sufficient
title to, or sufficient and valid interests in, their respective properties to
conduct their business as currently conducted, except where the failure to have
such title or interests will not be reasonably likely to result in a Material
Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. Other than as specifically
disclosed in the Borrower’s filings with the Securities and Exchange Commission:

(i) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Restricted Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, would be reasonably likely, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

(ii) In the ordinary course of business, the ongoing operations of the Borrower
and its Restricted Subsidiaries are reviewed from time to time to determine
compliance with applicable Environmental Laws. Based on these reviews, to the
knowledge of the Borrower, ongoing operations at the principal properties of the
Borrower and its Restricted Subsidiaries are currently being conducted in
substantial compliance with applicable Environmental Laws except to the extent
noncompliance would not be reasonably likely to result in material adverse
change in the consolidated financial condition of the Borrower and its
Subsidiaries, taken as a whole.

SECTION 3.07. Investment and Holding Company Status. Neither the Borrower nor
the Guarantor is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.08. Taxes. The Borrower and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in

 

54



--------------------------------------------------------------------------------

good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so would not be
reasonably likely to result in a Material Adverse Effect.

SECTION 3.09. ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in substantial compliance in all material respects
with the presently applicable material provisions of ERISA and the Code with
respect to each Plan. No member of the ERISA Group has (a) sought a waiver of
the minimum funding standard under Section 412 of the Code in respect of any
Plan, (b) failed to make any contribution or payment to any Plan or
Multiemployer Plan or made any amendment to any Plan which, in either case has
resulted or could result in the imposition of a material Lien or the posting of
a material bond or other material security under ERISA or the Code or
(c) incurred any material liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA.

SECTION 3.10. Disclosure. None of the information furnished to the
Administrative Agent and the Lenders in writing prior to the date hereof in
connection with the Transactions (including any formal presentation slides, but
excluding projections, forward-looking statements and information of a general
economic or industry specific nature), when taken as a whole and in each case as
modified or supplemented by other information furnished to the Administrative
Agent or the Lenders, contains any misstatement of material fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by it to be reasonable at the time made (it being
understood that such projections are as to future events and are not to be
viewed as facts, such projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrower, no
assurance can be given that any particular projection will be realized, actual
results during the period or periods covered by any such projections may differ
significantly from the projected results and such differences may be material
and such projections are not a guarantee of future financial performance).

SECTION 3.11. Use of Proceeds. The Borrower will use the proceeds of the Loans
and the Letters of Credit (a) to refinance amounts outstanding under the
Existing Credit Agreement and (b) for general corporate purposes of the Borrower
and the Subsidiaries (which may include the repayment of debt, repurchase or
redemption of the Borrower’s common stock, working capital needs, capital
expenditures, acquisitions and any other general corporate purpose).

SECTION 3.12. Margin Stock. Neither the proceeds of any Loan nor any Letter of
Credit will be used in a manner that violates any provision of Regulation U or X
of the Board of Governors.

SECTION 3.13. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to promote compliance
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with

 

55



--------------------------------------------------------------------------------

Anti-Corruption Laws and applicable Sanctions. None of the Borrower, any
Subsidiary or, to the knowledge of any Responsible Officer, any of their
respective directors or officers, is a Sanctioned Person.

ARTICLE IV

CONDITIONS

SECTION 4.01. Restatement Effective Date. This Agreement shall become effective
on the Restatement Effective Date immediately after the following conditions
have been satisfied (or waived in accordance with Section 10.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include Electronic Transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of (i) Cravath, Swaine & Moore LLP, counsel for the Borrower,
and (ii) Jennifer C. McGarey, Esq., Corporate Vice President and Secretary, in
each case in form and substance reasonably satisfactory to the Administrative
Agent and its counsel. The Borrower hereby requests such counsel to deliver such
opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(d) The representations and warranties of the Borrower set forth in Article III
shall be true and correct in all material respects, and no Default shall have
occurred and be continuing.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Restatement Effective Date, including, to the
extent invoiced, reimbursement of all out-of-pocket expenses required to be
reimbursed by the Borrower hereunder.

(f) The Borrower shall have prepaid (or simultaneously with the effectiveness of
this Agreement shall prepay) all Loans outstanding under (and as defined in) the
Existing Credit Agreement (including all accrued and unpaid interest thereon)
and all accrued and unpaid fees, accrued to (but not including) the Restatement
Effective Date. Each Lender party hereto that is also a “Lender” under the
Existing Credit Agreement hereby waives the requirement for advance notice of
prepayment of any “Loans” outstanding thereunder; provided such notice of
prepayment is delivered on the Restatement Effective Date.

(g) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”,
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
to the extent requested at least five Business Days prior to the Restatement
Effective Date.

 

56



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding upon
all parties hereto and following such notice, none of the conditions set forth
in this Section 4.01 shall be of further application.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than any conversion or continuation of any
Loan), and of each Issuing Bank to issue, amend to increase the amount thereof,
renew or extend (other than an automatic renewal or extension permitted under
Section 2.05(c)) any Letter of Credit, is subject to the satisfaction of the
following conditions:

(a) The representations and warranties of the Borrower set forth in Article III
(other than Sections 3.04(b), 3.06, 3.08 and 3.09) shall be true and correct in
all material respects on and as of the date of such Borrowing or the date of
such issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
prior date.

(b) At the time of and immediately after giving effect to such Borrowing or such
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing (other than any conversion or continuation of any Loan) and each
issuance, amendment to increase the amount thereof, renewal or extension (other
than an automatic renewal or extension permitted under Section 2.05(c)) of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated statement of financial position and related statements of
operations,

 

57



--------------------------------------------------------------------------------

stockholders’ equity and cash flows as of the end of and for such year,
accompanied by an opinion of Deloitte & Touche LLP or other independent public
accountants of recognized national standing as to such consolidated financial
statements;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated statement of financial
position and related statements of operations, stockholders’ equity and cash
flows as of the end of and for such fiscal quarter (in the case of the
consolidated statement of operations) and the then elapsed portion of the fiscal
year;

(c) within 105 days following the end of each fiscal year of the Borrower, and
within 60 days following the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and is continuing,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.03 as of the date of the most recent consolidated statement of
financial position of the Borrower included in such financial statements and
(iii) setting forth a reasonably detailed calculation of the aggregate combined
assets of all Unrestricted Subsidiaries as of the date of the most recent
consolidated statement of financial position of the Borrower included in such
financial statements;

(d) promptly after the same become publicly available, copies of all periodic
and other reports and proxy statements filed by the Borrower or any Subsidiary
with the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be;

(e) promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any ERISA Group member may request with
respect to any Multiemployer Plan; provided, that if the relevant ERISA Group
members have not requested such documents or notices from the administrator or
sponsor of the applicable Multiemployer Plans, then, upon reasonable request of
the Administrative Agent, such ERISA Group member shall promptly make a request
for such documents or notices from such administrator or sponsor and the
Borrower shall provide copies of such documents and notices to the
Administrative Agent promptly after receipt thereof; and

(f) promptly following any request therefor, subject to restrictions imposed by
any Governmental Authority and customer confidentiality agreements, such other
existing information regarding the business and financial condition of the
Borrower and its Subsidiaries as any Lender may reasonably request through the
Administrative Agent.

Information required to be delivered pursuant to paragraphs (a), (b) or (d) of
this Section shall be deemed to have been delivered to each Lender on the date
on which the Borrower posts such reports on the Borrower’s website at
http://www.northropgrumman.com or when such report is posted on the website of
the Securities and Exchange Commission at http://www.sec.gov. Information
required to be delivered pursuant to this Section may also be delivered by
electronic communications pursuant to procedures approved by the Administrative
Agent.

 

58



--------------------------------------------------------------------------------

SECTION 5.02. Notices of Material Events. Upon a Financial Officer of the
Borrower obtaining knowledge thereof, the Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default; and

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Restricted Subsidiary that is reasonably likely to result in a Material
Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of the Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, provided that the foregoing shall not
(a) prohibit or restrict any merger, consolidation, liquidation or dissolution
permitted under Section 6.02 or (b) prohibit or restrict the termination of the
business or existence of any Subsidiary which in the judgment of the Borrower is
no longer necessary or desirable, a merger or consolidation of a Subsidiary into
or with the Borrower (if the Borrower is the surviving corporation) or any
Restricted Subsidiary, the sale or other disposition of any Subsidiary if in the
judgment of the Borrower such sale is in the interest of the Borrower, or any
merger, consolidation or transfer of assets not prohibited by Section 6.02, so
long as immediately after giving effect to any such transaction, no Default
shall have occurred and be continuing.

SECTION 5.04. Payment of Taxes. The Borrower will pay and discharge, and will
cause each Restricted Subsidiary to pay and discharge, all material Taxes
imposed upon it or upon its income or profits, or upon any property belonging to
it, prior to the date on which penalties attach thereto; provided that neither
the Borrower nor any such Restricted Subsidiary shall be required to pay any
such Tax (i) the payment of which is being contested in good faith and by
appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP, (ii) not yet delinquent or (iii) the non-payment of which,
if taken in the aggregate, would not be reasonably likely to result in a
Material Adverse Effect.

SECTION 5.05. Insurance. The Borrower will, and will cause each of the
Restricted Subsidiaries to maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations or, to the customary extent,
self-insurance.

SECTION 5.06. Inspection Rights. The Borrower will, and will cause each of the
Subsidiaries to, permit any representatives designated by the Administrative
Agent, upon reasonable prior notice and subject to restrictions imposed by any
Governmental Authority and

 

59



--------------------------------------------------------------------------------

customer confidentiality agreements, and during normal business hours, to visit
and inspect its major properties and to examine its books and records, all at
such reasonable times and as often as reasonably requested; provided that the
exercise of rights under this Section (a) shall not unreasonably interfere with
the business of the Borrower and its Subsidiaries and (b) may not be exercised
more than once in any fiscal year except if an Event of Default shall have
occurred and be continuing.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
the Restricted Subsidiaries to, (a) comply with all laws, rules, regulations and
lawful orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
be reasonably likely to result in a Material Adverse Effect and (b) maintain in
effect and enforce policies and procedures designed to promote compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08. Incorporation by Reference. If and for so long as any Capital
Markets Agreement evidencing or governing Capital Markets Debt in respect of
which the Borrower or any Person which is then a Guarantor is the primary
obligor or a guarantor contains any covenant limiting Indebtedness of
Subsidiaries (other than any financial ratio covenant limiting consolidated
Indebtedness of the Borrower and not limiting Indebtedness of Subsidiaries to a
greater extent than Indebtedness of the Borrower), such covenant shall
automatically be, and hereby is, incorporated by reference into this Article V
in its entirety as in effect from time to time, mutatis mutandis, with the same
effect as if set forth in full herein (and subject to any applicable periods of
grace or cure which are applied thereto in the relevant Capital Markets
Agreement), with the defined terms used therein, including defined terms used in
other defined terms, having the meanings assigned to them in such Capital
Markets Agreement, but with references in such covenant or in the definitions
employed therein to such Capital Markets Agreement being deemed references to
this Agreement, references to the indebtedness under such Capital Markets
Agreement being deemed references to the Obligations and references to holders
of such Capital Markets Debt being deemed references to the Lenders. As of the
Restatement Effective Date, the only Capital Markets Agreement containing terms
incorporated herein by this Section is the Indenture, dated as of October 15,
1994, between Northrop Grumman Corporation (now known as Northrop Grumman
Systems Corporation) and The Chase Manhattan Bank (National Association), as
Trustee (to whom The Bank of New York Mellon is successor trustee). If any
Capital Markets Agreement containing a covenant incorporated herein by the
preceding sentence shall terminate, or if no Capital Markets Debt shall be
outstanding thereunder, then such covenant shall be deemed no longer to be
incorporated herein (unless Capital Markets Debt shall again be outstanding
under such Capital Markets Agreement, in which case such covenant shall again be
incorporated by reference herein).

 

60



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof;

(c) any Lien existing on any property or asset of any Person that becomes a
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary, whether or not any Indebtedness secured by such Liens is assumed by
the Borrower or any Restricted Subsidiary;

(d) Liens securing Indebtedness of a Restricted Subsidiary owing to the Borrower
or another Restricted Subsidiary;

(e) Liens on assets existing at the time of acquisition of such assets by the
Borrower or a Restricted Subsidiary, or Liens to secure the payment of all or
any part of the purchase price of assets upon the acquisition of such assets by
the Borrower or a Restricted Subsidiary or to secure any Indebtedness incurred
or guaranteed by the Borrower or a Restricted Subsidiary prior to, at the time
of, or within one year after the later of the acquisition, completion of
construction (including any improvements on an existing asset) or commencement
of full operation of such asset, which Indebtedness is incurred or guaranteed
for the purpose of financing all or any part of the purchase price thereof or
construction or improvements thereon, and which Indebtedness may be in the form
of obligations incurred in connection with industrial revenue bonds or similar
financings and letters of credit, bank guarantees, surety bonds or similar
contingent liability instruments issued in connection therewith; provided,
however, that in the case of any such acquisition, construction or improvement,
the Lien shall not apply to any asset theretofore owned by the Borrower or a
Restricted Subsidiary, other than, in the case of any such construction or
improvement, any theretofore unimproved real property on which the property so
constructed or the improvement made is located;

(f) Liens created in favor of the United States of America or any department or
agency thereof or any other contracting party or customer in connection with
advance or progress payments or similar forms of vendor financing or incentive
arrangements;

(g) Liens arising by operation of law in favor of any lender to the Borrower or
any Restricted Subsidiary constituting a banker’s lien or right of offset in
moneys of the Borrower or a Restricted Subsidiary deposited with such lender in
the ordinary course of business;

 

61



--------------------------------------------------------------------------------

(h) Liens on cash or certificates of deposit or other bank obligations in an
amount substantially equal in value (at the time such Liens are created) to, and
securing, obligations in respect of letters of credit, bank guarantees, surety
bonds or similar contingent liability instruments, incurred in the ordinary
course of business;

(i) Liens securing the Obligations and Liens securing the Obligations and any
other Indebtedness of the Borrower and its Subsidiaries on an equal and ratable
basis;

(j) any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in the foregoing;
provided, however, that the principal amount of Indebtedness secured thereby
shall not exceed the principal amount of Indebtedness so secured at the time of
such extension, renewal or replacement, and that such extension, renewal or
replacement shall be limited to all or part of the assets which were the subject
of the Lien so extended, renewed or replaced (plus proceeds and products of, and
improvements and construction on, such assets);

(k) any assignment or sale of accounts receivable in the ordinary course of
business;

(l) assignments or sales of accounts receivable and related assets under a
Permitted Receivables Program;

(m) Liens granted in the ordinary course of business to financial institutions
on deposit accounts and securities accounts maintained with such financial
institutions to secure obligations to such financial institutions in respect of
overdrafts, funds credited in anticipation of collection and similar
liabilities, in each case in respect of such accounts;

(n) in connection with any sale, transfer or other disposition of any Equity
Interests or other assets in a transaction permitted under Section 6.02,
customary rights and restrictions contained in agreements relating to such sale,
transfer or other disposition pending the completion thereof;

(o) in the case of (i) any Subsidiary that is not a wholly-owned Subsidiary or
(ii) the Equity Interests in any Person that is not a Restricted Subsidiary,
(A) any encumbrance or restriction, including any put and call arrangements,
related to Equity Interests in such Subsidiary or such other Person set forth in
the organizational documents of such Subsidiary or such other Person or any
related joint venture, shareholders’ or similar agreement and (B) any Lien on
Equity Interests of such Subsidiary or such other Person securing capital
contributions to or obligations of such Subsidiary or such other Person;

(p) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for any acquisition,
a disposition or other transaction permitted hereunder;

(q) (i) deposits made in the ordinary course of business to secure obligations
to insurance carriers and (ii) Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto;

 

62



--------------------------------------------------------------------------------

(r) Liens on cash and cash equivalents deposited to defease or to satisfy and
discharge any Indebtedness, provided that such defeasance or satisfaction and
discharge is permitted hereunder; and

(s) other Liens securing Indebtedness or other obligations; provided that
immediately after giving effect to the creation, incurrence or assumption of any
such Lien, the aggregate principal amount of all Indebtedness or any such other
obligations of the Borrower and the Restricted Subsidiaries that is secured by
Liens permitted by this clause (s) shall not exceed the greater of (i) 7.5% of
Shareholders’ Equity as of the end of the then most recently completed fiscal
quarter and (ii) $1,000,000,000.

SECTION 6.02. Fundamental Changes. (a) The Borrower will not consolidate with or
merge into any other Person, or convey or transfer its consolidated properties
and assets substantially as an entirety to any Person, unless: (i) the Borrower
or another solvent corporation that is incorporated under the laws of the United
States, any state thereof or the District of Columbia is the surviving
corporation of any such consolidation or merger or is the Person that acquires
by conveyance or transfer the properties and assets of the Borrower
substantially as an entirety; (ii) if a Person other than the Borrower is the
surviving corporation as described in clause (i) above or is the Person that
acquires the property and assets of the Borrower substantially as an entirety,
it shall expressly assume the performance of every obligation and covenant of
this Agreement on the part of the Borrower to be performed or observed;
(iii) immediately after giving effect to such transaction, no Default shall have
occurred and be continuing; and (iv) if the Borrower is not the surviving or
acquiring corporation, the Borrower shall deliver to the Administrative Agent
(and, in the case of clause (C) below, each requesting Lender), (A) a
certificate of a Financial Officer and an opinion of its General Counsel, each
stating that such transaction complies with this Section and that all conditions
precedent set forth in this Section for relating to such transaction have been
complied with, (B) evidence of authority and legal opinions in respect of the
surviving or acquiring corporation comparable to those delivered under
Section 4.01(b) and reasonably satisfactory to the Administrative Agent, and
(C) all documentation and other information in respect of the surviving or
acquiring corporation required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.

(b) Upon any consolidation by the Borrower with, or merger by the Borrower into,
any Person described in Section 6.02(a)(i) or any conveyance or transfer of the
properties and assets of the Borrower substantially as an entirety to any Person
described in Section 6.02(a)(i), such Person into which the Borrower is merged
or consolidated or to which such conveyance or transfer is made shall succeed
to, and be substituted for, and may exercise every right and power of the
Borrower under this Agreement with the same effect as if such Person had been
named as the Borrower herein, and thereafter, in the case of a transfer or
conveyance permitted by Section 6.02(a), the Borrower shall be relieved of all
obligations and covenants under this Agreement.

SECTION 6.03. Consolidated Debt to Capitalization Ratio. The Borrower will not
permit the ratio of (a) Consolidated Debt to (b) the sum of Consolidated Debt
and Shareholders’ Equity as of the last day of any fiscal quarter to exceed
65.0%.

 

63



--------------------------------------------------------------------------------

SECTION 6.04. Use of Proceeds. The Borrower will not, and will not permit any
Subsidiary to, directly or, to the knowledge of any Responsible Officer,
indirectly, use the proceeds of any Borrowing or Letter of Credit in any manner
that will result in a violation by the Borrower, any Subsidiary, any Arranger,
the Administrative Agent, any Lender or any Issuing Bank of any Sanctions. The
Borrower will not use directly or, to the knowledge of any Responsible Officer,
indirectly, the proceeds of any Borrowing in any manner that will result in a
violation of Anti-Corruption Laws.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee payable
under this Agreement, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of 5 days after written
notice thereof shall have been given to the Borrower by the Administrative
Agent;

(c) the Borrower shall fail to pay within 30 days after written request for
payment by any Lender acting through the Administrative Agent any other amount
(other than an amount referred to in clause (a) or (b) of this Article) payable
under this Agreement;

(d) any representation or warranty made by the Borrower or the Guarantor in
Article III of this Agreement or any certificate or writing furnished pursuant
to this Agreement shall prove to have been incorrect in any material respect
when made and the facts and circumstances giving rise to such deficiency shall
remain unremedied for 5 days after written notice thereof shall have been given
to the Borrower by the Administrative Agent at the request of the Required
Lenders;

(e) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 1.06 or Article VI;

(f) the Borrower shall fail to perform any covenant or agreement incorporated by
reference by Section 5.08 within the period of grace or cure (if any) provided
by the Capital Markets Agreement from which the applicable covenant or agreement
is incorporated;

(g) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those specified in clause (a), (b), (c),
(e) or (f) of this Article), and such failure shall continue unremedied for a
period of 30 days after written notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of the Required
Lenders);

 

64



--------------------------------------------------------------------------------

(h) Funded Debt in an aggregate principal amount which is in excess of
$200,000,000 shall become due before its stated maturity by the acceleration of
the maturity thereof by reason of default, or Funded Debt in an aggregate
principal amount which is in excess of $200,000,000 shall become due by its
terms and shall not be paid when due and, in any case aforesaid in this clause
(h), corrective action satisfactory to the Required Lenders shall not be taken
within 5 days after written notice of the situation shall have been given to the
Borrower by the Administrative Agent at the request of the Required Lenders;

(i) an involuntary case or other proceeding shall be commenced against the
Borrower or any Significant Subsidiary seeking liquidation, reorganization or
other relief with respect to its debts under any Federal, state or foreign
bankruptcy, insolvency, or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and, such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days, or an order for relief shall be entered against the Borrower
or any Significant Subsidiary under any such bankruptcy laws as now or hereafter
in effect;

(j) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any case or other
proceeding described in clause (i) of this Article, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) admit in writing its inability to pay its
debts as they become due, (v) make a general assignment for the benefit of
creditors or (vi) take any corporate action to authorize any of the foregoing;

(k) (i) a final judgment for the payment of money in excess of $200,000,000,
excluding (A) any amounts covered by insurance as to which the insurance company
shall not have denied coverage so long as such insurance company is not a
captive insurance subsidiary of the Borrower and (B) the amount of any judgment
against a Significant Subsidiary that exceeds the fair value of the assets of
such Significant Subsidiary (but only if neither the Borrower nor any other
Significant Subsidiary is directly or contingently liable therefor), shall have
been entered against the Borrower or any Significant Subsidiary and (ii) the
Borrower or such Significant Subsidiary shall not satisfy the same within 60
days, or cause execution thereon to be stayed within 60 days, and such failure
to satisfy or stay such judgment shall remain unremedied for 5 days after notice
thereof shall be given to the Borrower by the Administrative Agent at the
request of the Required Lenders;

(l) (i) the termination of, or the imposition of liability (other than for
premiums under Section 4007 of ERISA) under Title IV of ERISA in respect of, or
the

 

65



--------------------------------------------------------------------------------

appointment of a trustee under Title IV of ERISA to administer, any Plan or
Plans having aggregate Unfunded Liabilities in excess of $200,000,000 or
(ii) the imposition of withdrawal liability to a Multiemployer Plan involving a
current payment obligation in excess of $200,000,000, which, in either case,
results in an immediately due legal liability in excess of $200,000,000 which
has not been satisfied within 60 days and such failure to satisfy is unremedied
for 5 days after notice thereof shall have been given to the Borrower by the
Administrative Agent at the request of the Required Lenders;

(m) the guarantee of the Guarantor under Article IX shall not be (or shall be
asserted by any Loan Party not to be) valid or in full force and effect except
in connection with a termination of such guarantee in accordance with
Section 9.02 or 10.14; or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, if
requested by the Required Lenders, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (i) or
(j) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
Nothing in this Agreement shall constitute a waiver of any rights or remedies
the Lenders may otherwise have, including setoff rights.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the Administrative Agent (and its successors) as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders or Issuing
Banks.

 

66



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), provided that the Administrative Agent shall not be
required to take any action at the direction of the Required Lenders that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to this Agreement or any applicable law, rule or regulation, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries or other Affiliates thereof
that is communicated to or obtained by the bank serving as the Administrative
Agent or any of its Affiliates in any capacity. The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person (whether
or not such Person in fact meets the requirements set forth herein for being the
signatory or sender thereof). The Administrative Agent also may rely, and shall
not incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth herein for being the
signatory or sender thereof), and may act upon any such statement prior to
receipt of written confirmation thereof. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

67



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, subject to the consent
of the Borrower (other than during the existence of an Event of Default under
clause (a), (b), (i) or (j) of Article VII), which consent of the Borrower shall
not be unreasonably withheld, delayed, or conditioned, to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may (in consultation with, and (unless an Event of Default of the types
described in paragraph (i) or (j) of Article VII with respect to the Borrower
has occurred and is continuing) with the consent of the Borrower, which consent
may not be unreasonably withheld), on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement, or to an
Assignment and Assumption or any other document pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of and
consented to each document delivered to, or required to be approved by or
satisfactory to, the Administrative Agent or the Lenders on or prior to the date
on which such Lender becomes a Lender.

 

68



--------------------------------------------------------------------------------

It is agreed that the Syndication Agents and the institutions named on the cover
of this Agreement as Joint Lead Arrangers and Joint Bookrunners shall, in their
capacities as such, have no duties or responsibilities under or liability in
connection with this Agreement, but all such Persons shall have the benefit of
the indemnities provided hereunder. None of the Administrative Agent, the
Syndication Agents or such Joint Lead Arrangers and Joint Bookrunners, in their
capacities as such, shall have or be deemed to have any fiduciary relationship
with any Lender.

ARTICLE IX

GUARANTEE

SECTION 9.01. Guarantee. In order to induce the Lenders to extend credit to the
Borrower hereunder, the Guarantor hereby irrevocably and unconditionally
guarantees the due and punctual payment of the Obligations. The Guarantor
further agrees that the Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any Obligation. This guarantee is subject to release in the manner described in
Section 9.02.

The Guarantor waives presentment to, demand of payment from and protest to the
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of the
Guarantor hereunder shall not be affected by (a) the failure of any Lender to
assert any claim or demand or to enforce any right or remedy against the
Borrower under the provisions of this Agreement or otherwise; (b) any extension
or renewal of any of the Obligations; (c) any rescission, waiver, amendment or
modification of, or release from, the Obligations or any of the terms or
provisions of this Agreement; (d) the failure or delay of any Lender to exercise
any right or remedy against any other guarantor of the Obligations; (e) the
failure of any Lender to assert any claim or demand or to enforce any remedy
under this Agreement or any other agreement or instrument; (f) any default,
failure or delay, willful or otherwise, in the performance of the Obligations;
or (g) any other act, omission or delay to do any other act which may or might
in any manner or to any extent vary the risk of the Guarantor or otherwise
operate as a discharge of the Guarantor as a matter of law or equity or which
would impair or eliminate any right of the Guarantor to subrogation.

The Guarantor further agrees that its guarantee hereunder constitutes a promise
of payment when due, subject to applicable periods of grace (whether or not any
bankruptcy or similar proceeding shall have stayed the accrual or collection of
any of the Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by any
Lender, the Administrative Agent or any Issuing Bank to any balance of any
deposit account or credit on the books of any Lender, the Administrative Agent
or any Issuing Bank in favor of the Borrower or any Subsidiary or any other
Person.

The obligations of the Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Obligations, any impossibility in the performance of the Obligations or
otherwise.

 

69



--------------------------------------------------------------------------------

The Guarantor further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Lender upon the bankruptcy or reorganization of the Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Lender, the Administrative Agent or any Issuing Bank may have at law or in
equity against the Guarantor by virtue hereof, upon the failure of the Borrower
to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the
Guarantor hereby promises to and will, upon receipt of written demand by the
Administrative Agent, forthwith pay, or cause to be paid, to the Administrative
Agent, for distribution to the Lenders, the Administrative Agent or the Issuing
Banks, as appropriate, in cash an amount equal the unpaid principal amount of
such Obligation.

Upon payment in full by the Guarantor of any Obligation of the Borrower, each
Lender shall, in a reasonable manner, assign to the Guarantor, as applicable,
the amount of such Obligation owed to such Lender and so paid, such assignment
to be pro tanto to the extent to which the Obligation in question was discharged
by the Guarantor or make such disposition thereof as the Guarantor shall direct
(all without recourse to any Lender and without any representation or warranty
by any Lender). Upon payment by the Guarantor of any sums as provided above, all
rights of the Guarantor against the Borrower arising as a result thereof by way
of right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations owed by the Borrower to the Lenders.

SECTION 9.02. Release of Guarantee. Notwithstanding anything in this Agreement
to the contrary, in the event that at any time (a) the Guarantor has no Capital
Markets Debt outstanding, and (b) no other Capital Markets Debt of the Borrower
or any Significant Subsidiary is guaranteed or is required to be guaranteed by
the Guarantor, the guarantee of the Guarantor set forth in Section 9.01 shall be
automatically released (it being understood that such release will not require
any Lender consent and may occur concurrently with any repayment of Capital
Markets Debt or release of a guarantee of other Capital Markets Debt that
results in the conditions set forth in the preceding clauses (a) and (b) being
satisfied). The Guarantor may also be released from the guarantee set forth in
Section 9.01 in the manner described in Section 10.14. Any release of the
Guarantor pursuant to this Section 9.02 or Section 10.14 shall be irrevocable.
The Administrative Agent shall promptly confirm in writing any release of the
Guarantor pursuant to this Section 9.02 or Section 10.14 upon the request of the
Borrower.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b)

 

70



--------------------------------------------------------------------------------

below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by Electronic Transmission, as follows:

(i) if to the Borrower, to it at Northrop Grumman Corporation, 2980 Fairview
Park Drive, Falls Church, VA 22042, Attention of Assistant Treasurer
(Corporate.Treasury@ngc.com);

(ii) if to the Administrative Agent to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton-Christiana Road, OPS2, 3rd Floor, Newark, DE
19713, United States, Attention of Robert Madak (Fax No. 302-634-1028 or
robert.madak@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, New York, NY 10179, Attention of Robert Kellas (Fax
No. 212-270-5100 or robert.kellas@jpmorgan.com); and

(iii) if to any other Lender or Issuing Bank, to it at its address (or Fax
number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent or the applicable Issuing Bank
(as the case may be); provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.

(c) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto. Notices sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by fax or email
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient); and notices
delivered through other electronic communications to the Lenders and the Issuing
Banks to the extent provided in paragraph (b) of this Section shall be effective
as provided in such paragraph.

(d) Each Lender and Issuing Bank is responsible for providing prompt notice to
the Administrative Agent of any changes to the information set forth in its
Administrative Questionnaire.

SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.

 

71



--------------------------------------------------------------------------------

No waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as set forth in paragraphs (c) and (d) below or in Section 2.08(d) or
2.20, neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders or, with respect
to any waiver, amendment or modification of Article IX hereof, by the Loan
Parties and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender (it being understood that a waiver,
amendment or modification of any condition precedent set forth in Section 4.02
or of any covenant or Default shall not constitute an increase of any Commitment
of any Lender), (ii) reduce the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender adversely affected thereby, provided
that, for the avoidance of doubt, a modification of the definition of “Credit
Default Swap Spread” that does not decrease fees, interest or other payments to
the Lenders shall only require the consent of the Required Lenders, provided
further that only the consent of the Required Lenders shall be necessary to
waive any obligation of the Borrower to pay interest at the default rate or
change the amount of the default rate specified in Section 2.12(d),
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender adversely affected thereby (it being understood that the waiver of
any Default shall not constitute a postponement, reduction, waiver or excuse of
any payment of principal, interest, fees or other amounts), provided that only
the consent of the Required Lenders shall be necessary to waive any obligation
of the Borrower to pay interest at the default rate or change the amount of the
default rate specified in Section 2.12(d), (iv) change Section 2.17(b) or
2.17(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender or
(vi) release the Guarantor from its obligations under Article IX (other than as
provided for in Section 9.02 or 10.14), without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank, as the case may be; provided the LC Commitment of an Issuing Bank
may be modified pursuant to an Issuing Bank Agreement between the relevant
Issuing Bank and the Borrower, without the consent of any other Credit Party.

 

72



--------------------------------------------------------------------------------

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all the Lenders, if
the consent of Lenders representing the Required Lenders to such Proposed Change
is obtained, but the consent of any other Lender is not obtained (any such
Lender whose consent is not obtained as described in this Section 10.02(c) being
referred to as a “Non-Consenting Lender”), then, so long as the Lender that is
acting as the Administrative Agent is not a Non-Consenting Lender, at the
Borrower’s request, any assignee identified by the Borrower (with the consent of
such assignee) that is acceptable to the Administrative Agent (and that is not a
Non-Consenting Lender) shall have the right, with the Administrative Agent’s
consent, to purchase from such Non-Consenting Lender, and such Non-Consenting
Lender agrees that it shall, upon the Borrower’s request, sell and assign to
such assignee, at no expense to such Non-Consenting Lender (including with
respect to any processing and recordation fees that may be applicable pursuant
to Section 10.04(b)(ii)), all the Commitments and Revolving Credit Exposure of
such Non-Consenting Lender for an amount equal to the principal balance of all
Revolving Loans (and unreimbursed LC Disbursements) held by such Non-Consenting
Lender and all accrued interest, accrued fees and other amounts with respect
thereto through the date of sale (including amounts under Sections 2.14, 2.15
and 2.16), such purchase and sale to be consummated pursuant to an executed
Assignment and Assumption in accordance with Section 10.04(b) (which Assignment
and Assumption need not be signed by such Non-Consenting Lender).

(d) Notwithstanding any other provision hereof to the contrary:

(i) any provision of this Agreement may be amended by an agreement in writing
entered into by the Borrower and the Administrative Agent, without the need of
consent of any other Person, to cure any obvious error or any ambiguity,
omission, defect or inconsistency of a technical nature so long as the Lenders
shall have received at least five Business Days’ prior written notice thereof
and the Administrative Agent shall not have received, within five Business Days
of the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment;

(ii) the LC Commitment of any Issuing Bank may be amended by an agreement in
writing entered into by the Borrower and such Issuing Bank, without the need of
consent of any other Person; and

(iii) no consent with respect to any amendment, waiver or other modification of
this Agreement or any other Loan Document shall be required of (A) any
Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of paragraph (b) above and
then only in the event such Defaulting Lender shall be affected by such
amendment, waiver or other modification, or (B) in the case of any amendment,
waiver or other modification referred to in paragraph (b) above, any Lender that
receives payment in full of the principal of and interest accrued on each Loan
made by, and all other amounts owing to, such Lender or accrued for the account
of such Lender under this Agreement at the time such amendment, waiver or other
modification becomes effective and whose Commitments terminate by the terms and
upon the effectiveness of such amendment, waiver or other modification.

(e) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section shall be binding upon each Person that is at the
time thereof a Lender and each Person that subsequently becomes a Lender.

 

73



--------------------------------------------------------------------------------

SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall
reimburse (i) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable and
documented fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the administration of this Agreement and any
amendments, modifications or waivers of the provisions hereof, in each case
whether or not the Transactions are consummated, provided that the Borrower will
not be liable for the fees, charges and disbursements of more than one firm of
counsel (and, if reasonably deemed necessary by the Administrative Agent, one
firm of local counsel in each relevant jurisdiction), (ii) all reasonable and
documented out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, provided that the Borrower will not be liable
for the fees, charges and disbursements of more than one firm of counsel (and,
if reasonably deemed necessary by the relevant Issuing Bank, one firm of local
counsel in each relevant jurisdiction) and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights under or in connection with this
Agreement, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, provided that the
Borrower will not be liable for the fees, charges and disbursements of more than
one firm of counsel (and, if reasonably deemed necessary by the Administrative
Agent, one firm of local counsel in each relevant jurisdiction) for the
Administrative Agent, the Issuing Banks and the Lenders taken as a whole, except
that, in the case of an actual or perceived conflict of interest where the
Person affected by such conflict informs the Borrower of such conflict, the
Borrower will be responsible for the reasonable and documented out-of-pocket
fees, charges and disbursements of one additional firm of counsel (and, if
reasonably deemed necessary by such Persons, one additional firm of such local
counsel in each other relevant jurisdiction) for each group of affected Persons
that are similarly situated.

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party (including each Arranger) of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (other than Excluded Taxes), including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the arrangement and the syndication of
the credit facilities provided for herein, the execution and delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including

 

74



--------------------------------------------------------------------------------

any refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto and regardless of
whether such matter is initiated by a third party or by the Borrower or any
Affiliate thereof; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses shall have resulted from (A) the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties, (B) a material
breach by such Indemnitee or any of its Related Parties of this Agreement, or
(C) claims of one or more Indemnitee against another Indemnitee (other than
claims against the Administrative Agent, other named agents or the Arrangers in
their capacities as such) and not involving any act or omission of the Borrower
or any of its Subsidiaries; provided that the Borrower will not be liable for
the fees, charges and disbursements of more than one firm of counsel for the
Indemnitees as a whole (and, if reasonably deemed necessary by the Indemnitees,
one firm of local counsel in each other relevant jurisdiction for the
Indemnitees as a whole), except that, in the case of an actual or perceived
conflict of interest where any Indemnitee affected by such conflict informs the
Borrower of such conflict, the Borrower will be responsible for the reasonable
and documented fees, charges and disbursements of one additional firm of counsel
(and, if reasonably deemed necessary by such Indemnitees, one additional firm of
such local counsel in each other relevant jurisdiction) for each group of
affected Indemnitees that are similarly situated.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent, such Issuing Bank, or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, shall have been incurred by or
asserted against the Administrative Agent or such Issuing Bank in its capacity
as such.

(d) To the extent permitted by applicable law, the Borrower and each Indemnitee
shall not assert, and each hereby waives, any claim against any Indemnitee or
the Borrower or any of its Subsidiaries, as applicable, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with or as a result
of this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided that nothing in this paragraph shall affect the obligations of the
Borrower under paragraph (b) above.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor, together with reasonable detail and supporting documentation.

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter

 

75



--------------------------------------------------------------------------------

of Credit), provided that, (i) except in accordance with Section 6.02, the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section (and any attempted assignment or transfer not in
compliance with the terms of this Section shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (but only to the extent expressly provided for
in paragraph (c) of this Section) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing
Banks and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than a natural person) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) other than to a
Defaulting Lender with the prior written consent (such consent not to be
unreasonably withheld) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, or, if
an Event of Default described in clause (a), (b), (c) or, with respect to the
Borrower, (i) or (j) of Article VII has occurred and is continuing, any other
assignee; provided further that the Borrower, in determining whether to give
such consent, may reasonably consider, without limitation, the financial
capability, the financial rating and location of a proposed assignee and any
prior business relationships between the Borrower and a proposed assignee,
provided that such determination shall be made by the Borrower in good faith and
after consideration of all relevant factors; and

(B) the Administrative Agent and each Issuing Bank; provided that no consent of
the Administrative Agent shall be required for an assignment of a Commitment to
an assignee that is a Lender with a Commitment immediately prior to giving
effect to such assignment.

(ii) Each Assignment and Assumption shall be subject to the following additional
conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default described in
clause (a), (b), (c) or, with respect to the Borrower, (i) or (j) of Article VII
has occurred and is continuing;

 

76



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not apply to rights in respect of outstanding
Competitive Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it is not already a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws and such
assignee shall maintain the confidentiality of any Information it receives in
accordance with Section 10.12; and

(E) the assignee shall have executed and delivered to the Administrative Agent
and to the Borrower a Confidentiality Agreement.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 10.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption and Confidentiality Agreement delivered to it and records of the
names and addresses of the Lenders, and the Commitment of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, (unless the assignee is already a Lender)
the assignee’s completed Administrative Questionnaire and a Confidentiality
Agreement, the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

77



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities other than a Defaulting Lender (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it) in compliance with this
Section 10.04; provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) the Borrower,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) such Lender shall not
provide any information to the Participant concerning the Borrower and its
Subsidiaries, the disclosure of which would be prohibited by Section 10.12,
unless the Participant has executed a Confidentiality Agreement and delivered a
copy thereof to the Borrower and the Administrative Agent and the Borrower has
expressly consented to the delivery of confidential information to such
Participant. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Lender shall be entitled to make a
claim against the Borrower on behalf of any Participant to whom it has sold
participations for the benefits of Sections 2.14, 2.15 and 2.16 (subject to the
requirements and limitations therein, including the requirements under
Section 2.16(f) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)). Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.18(b) with respect to any Participant. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Treasury Regulation Section 5f.103-1(c).
The entries in the Participant Register shall be conclusive

 

78



--------------------------------------------------------------------------------

absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(f) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. Notwithstanding the foregoing or anything else to the contrary
set forth in this Agreement, in the event that, in connection with the
refinancing or repayment in full of the credit facility provided for herein, an
Issuing Bank shall have provided to the Administrative Agent a written consent
to the release of the Lenders from their obligations hereunder with respect to
any Letter of Credit issued by such Issuing Bank (whether as a result of the
obligations of the Borrower (and any other account party) in respect of such
Letter of Credit having been collateralized in full by a deposit of cash with
such Issuing Bank, or being supported by a letter of credit that names such
Issuing Bank as the beneficiary thereunder, or otherwise), then from and after
such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents, and the Lenders shall be deemed to have no participations in such
Letter of Credit, and no obligations with respect thereto, under Section 2.05(d)
or 2.05(e). In addition, notwithstanding anything to the contrary set forth in
this Agreement or any other Loan Document, in the event that on the Maturity
Date any Letter of Credit shall be a Backstopped Letter of Credit, then, unless
on such date any unreimbursed LC Disbursement shall have been outstanding
thereunder, such Letter of Credit shall cease to be a “Letter of

 

79



--------------------------------------------------------------------------------

Credit” outstanding hereunder for all purposes of this Agreement and the other
Loan Documents and the Lenders shall be deemed to have no participations in such
Letter of Credit, and no obligations with respect thereto, under Section 2.05(d)
or 2.05(e). The provisions of Sections 2.14, 2.15, 2.16 and 10.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the Transactions, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the Issuing
Bank Agreements and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under any commitment letter entered into in connection with the
credit facilities established hereunder and any commitment advices submitted in
connection therewith. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by Electronic Transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08. No Reliance on Margin Stock. Each of the Lenders represents to
the Administrative Agent and the other Lenders that it in good faith is not
relying upon any Margin Stock as collateral in the extension or maintenance of
the credit provided for in this Agreement.

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the parties to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in the Borough of Manhattan in
the City of New York and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such

 

80



--------------------------------------------------------------------------------

action or proceeding shall be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(c) Each of the parties to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, members, partners, trustees, officers, employees and
agents, including accountants, legal counsel and other advisors (collectively,
the “Representatives”), on a need to know basis (it being understood that any
Representative to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential in accordance with the terms of this Section), (b) to the extent
requested by any regulatory authority (including (i) any self-regulatory
authority, such as the National Association of Insurance Commissioners and
(ii) in connection with a pledge or assignment permitted under
Section 10.04(d)), (c) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder,

 

81



--------------------------------------------------------------------------------

(f) subject to a Confidentiality Agreement executed in favor of the Borrower, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its advisors) designated by the Loan
Parties to any swap or derivative transaction relating to the Borrower and its
obligations or (iii) any credit insurance provider relating to the Borrower and
its obligations under this Agreement, provided such actual or prospective
assignee, Participant, counterparty or credit insurance provider first executes
and delivers to the Borrower a Confidentiality Agreement, (g) with the written
consent of the Borrower acting through a Financial Officer or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Borrower, any of its Subsidiaries or their Representatives, provided
that the Administrative Agent, the applicable Lender or the applicable Issuing
Bank shall, in connection with any disclosure pursuant to clause (b) or
(c) above (other than disclosure made in the course of a bank examination or any
regulatory or self-regulatory examinations), give to the Borrower any notice
that it is not prohibited from providing of the requirement of such disclosure.
Each of the Administrative Agent, the Issuing Banks and the Lenders agrees that
it shall be responsible for any breach of this Section that results from the
actions or omissions of its Representatives. For the purposes of this Section.
“Information” means all information received from or on behalf of the Borrower
relating to the Borrower, its Subsidiaries or their respective businesses, other
than any such information that is available to the Administrative Agent, any
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower, any of its Subsidiaries or their Representatives.

SECTION 10.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 10.14. Release of Guarantee. In the event of a disposition of all the
capital stock in the Guarantor to a Person other than the Borrower or a
Subsidiary in a transaction not prohibited by any covenant contained in this
Agreement, the Administrative Agent is hereby directed and authorized to take
such action and to execute such documents as the Borrower may reasonably
request, at the Borrower’s sole expense, to evidence or effect the release of
the guarantee by the Guarantor under this Agreement; provided, that a
disposition of the capital stock of the Guarantor will not require or result in
a release of such guarantee under this Section if such disposition constitutes
or occurs as part of a transfer of the assets of the Borrower substantially as
an entirety.

 

82



--------------------------------------------------------------------------------

SECTION 10.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 10.15 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 10.16. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the USA PATRIOT Act.

SECTION 10.17. No Fiduciary Relationship. Each of the Loan Parties hereby
acknowledges that none of the Administrative Agent, the Lenders, the Issuing
Banks or their Affiliates has any fiduciary relationship with or duty to any
Loan Party arising out of or in connection with this Agreement, and the
relationship between the Administrative Agent, the Lenders, and the Issuing
Banks or any of their Affiliates, on the one hand, and the Loan Parties, on the
other hand, in connection herewith is solely that of debtor and creditor.

SECTION 10.18. Non-Public Information. Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Borrower and the
Administrative Agent that (a) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws, (b) it
has identified in its Administrative Questionnaire a credit contact who may
receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws and (c) it will maintain the confidentiality of any MNPI it receives in
accordance with Section 10.12.

 

83



--------------------------------------------------------------------------------

SECTION 10.19. Markit Data. (a) JPMCB, in any capacity, whether in an individual
capacity or as Administrative Agent or as a Lender or otherwise, shall receive
data from Markit with respect to credit default swap spreads and agrees in such
capacity to provide to Persons identified by each Lender and, if JPMCB is no
longer the Administrative Agent, to the Administrative Agent (“Designated
Users”) such data, including any accompanying written notice or supporting
information from Markit (together, the “Markit Data”), via email, log-in or
other means of communication at the discretion of JPMCB. JPMCB shall have all of
the rights, benefits and protections of the Administrative Agent provided for in
Article VIII when acting in such capacity with respect to the provision of any
Markit Data.

(b) For the avoidance of doubt, any Designated User shall only access and use
the Markit Data for the purposes specified in this Agreement on behalf of the
respective Lender or, if applicable, the Administrative Agent and shall be
required by such Lender, and if applicable, the Administrative Agent, to comply
with the terms of this Section 10.19. Each Lender and, if applicable, the
Administrative Agent, hereby agrees, without limiting Markit’s or JPMCB’s other
rights and remedies, that it is responsible for and liable for any breach of any
of the provisions of this Section 10.19 by its respective Designated Users.

(c) Each Lender acknowledges that all copyright, database rights, trade marks,
patents, rights of privacy or publicity and other proprietary or intellectual
property rights (including all models, software, data and any materials)
comprised in all or any of the Markit Data, or their provision, and all
enhancements, modifications or additional services thereto, are and will be the
exclusive property of Markit. Except as provided under this Agreement, each
Lender agrees that it will not use the same (including copying, reverse
engineering or, except as otherwise required by law or regulation, disclosing it
to any Person, for any purpose whatsoever) and will not remove or deface any
trademarks associated with the Markit Data. Each Lender acknowledges that the
Markit Data was developed, compiled, prepared, revised, selected and arranged by
Markit and others (including certain information sources (each a “Data
Provider”)) through the application of methods and standards of judgment
developed and applied through the expenditure of substantial time, effort and
money, and constitute valuable intellectual property and trade secrets of
Markit. Each Lender shall make reasonable efforts to comply, at Markit’s
expense, with all reasonable written requests made by JPMCB (upon Markit’s
written requests to JPMCB) to protect any contractual, statutory and common law
rights in the Markit Data.

(d) Each Lender acknowledges that none of Markit, JPMCB, their respective
Affiliates or any Data Provider makes any warranty, express or implied, as to
the accuracy or completeness of the Markit Data or as to the results to be
attained by any Lender or others from the use of the Markit Data. Each Lender
hereby acknowledges that there are no express or implied warranties of title,
merchantability or fitness for a particular purpose or use, and that it has not
relied upon any warranty, guaranty or representation made by Markit, JPMCB,
their respective Affiliates or any Data Provider.

(e) None of Markit and its Affiliates (except in the event of fraud, gross
negligence or willful misconduct on part of Markit or its Affiliates), any Data
Provider or JPMCB and its affiliates shall in any way be liable to any Lender or
any client of any Lender for any inaccuracies, errors or omissions, regardless
of cause, in the Markit Data provided

 

84



--------------------------------------------------------------------------------

hereunder or for any damages (whether direct or indirect) resulting therefrom.
Without limiting the foregoing, Markit and JPMCB shall have no liability
whatsoever to any Lender or client of a Lender, whether in contract (including
under an indemnity), in tort (including negligence), under a warranty, under
statute or otherwise, in respect of any loss or damage suffered by such Lender
or client as a result of or in connection with any opinions, recommendations,
forecasts, judgments, or any other conclusions, or any course of action
determined, by such Lender or any client of such Lender, based on the Markit
Data. To the extent permitted by law, none of Markit, JPMCB or their respective
Affiliates shall be liable for any loss of profits or revenue or any indirect or
consequential losses or damages whatsoever incurred, whether or not it has been
advised in advance of the possibility of any such loss.

(f) Each Lender acknowledges that it or its employees may, in the course of
performing such Lender’s responsibilities under this Agreement, be exposed to or
acquire information which is proprietary or confidential to Markit or to third
parties to whom Markit owes a duty of confidentiality. Markit’s and such third
parties’ confidential information means the Markit Data and any related
materials provided by Markit through JPMCB to each Lender and the Administrative
Agent under this Agreement. Each Lender agrees to hold Markit’s and such third
parties’ confidential information in confidence to the same extent and in the
same manner as such Lender is required to hold the Borrower’s information
confidential pursuant to Section 10.12 hereof and agrees that it will follow
procedures which are intended to put any transferee of such confidential
information on notice that such confidential information may not be used for any
other purposes except as contemplated herein. It is understood and agreed that
in the event of a breach of confidentiality, damages may not be an adequate
remedy and that JPMCB shall be entitled to injunctive relief to restrain any
such breach, threatened or actual. The Lenders and the Administrative Agent are
entitled to disclose and use the Markit Data in the normal course of their
business as it relates to this Agreement, including but not limited to
disclosing such information to ratings agencies, league table providers and
prospective assignees and participants; provided that all communication
involving Information shall be subject to the confidentiality provisions of
Section 10.12.

(g) The Borrower acknowledges that each of JPMCB and the other Lenders from time
to time may conduct business with and may be a shareholder of Markit and that
each of JPMCB and the other Lenders may have from the time to time the right to
appoint one or more directors to the board of directors of Markit.

SECTION 10.20. Amendment and Restatement. (a) Until the amendment and
restatement of the Existing Credit Agreement becomes effective in accordance
with the terms of Section 4.01, the Existing Credit Agreement shall remain in
full force and effect and shall not be affected hereby. After the Restatement
Effective Date, all obligations of the Borrower and the Guarantor under the
Existing Credit Agreement shall become obligations of the Borrower and the
Guarantor hereunder and the provisions of the Existing Credit Agreement shall be
superseded by the provisions hereof. This Agreement shall not constitute a
novation of the obligations and liabilities existing under the Existing Credit
Agreement or evidence repayment of any such obligations and liabilities but
shall amend and restate in its entirety the Existing Credit Agreement and
re-evidence the obligations of the Borrower and Guarantor outstanding
thereunder.

 

85



--------------------------------------------------------------------------------

(b) It is understood and agreed that any notice of termination of commitments
under the Existing Credit Agreement is given only with respect to the
commitments under the Existing Credit Agreement, and not with respect to the
Commitments hereunder, and as of the Restatement Effective Date, each Lender
identified on Schedule 2.01 has in effect a Commitment in the amount set forth
opposite the name of such Lender on such Schedule. Each Lender that is also a
lender under the Existing Credit Agreement hereby consents and agrees that no
prior notice shall be required under the Existing Credit Agreement with respect
to termination of commitments under the Existing Credit Agreement; provided that
notice thereof is given on the Restatement Effective Date.

[The remainder of this page has been left blank intentionally]

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NORTHROP GRUMMAN CORPORATION, as Borrower, by

/s/ Stephen C. Movius

Name: Stephen C. Movius Title: Corporate Vice President and Treasurer NORTHROP
GRUMMAN SYSTEMS CORPORATION, as Guarantor, by

/s/ Stephen C. Movius

Name: Stephen C. Movius Title: President and Treasurer

JPMORGAN CHASE BANK, N.A.,

individually and as Issuing Bank and Administrative Agent,

by

/s/ Robert P. Kellas

Name: Robert P. Kellas Title: Executive Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

Name of Institution: WELLS FARGO BANK, NATIONAL ASSOCIATION by

/s/ Scott Santa Cruz

Name: Scott Santa Cruz Title: Managing Director

 

For any institution requiring a second signature line: by

 

Name: Title:



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

CITIBANK, N.A. by

/s/ Susan Olsen

Name: Susan Olsen Title: Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

Name of Institution: Bank of America, N.A.

by

/s/ Jeannette Lu

Name: Jeannette Lu Title: Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

Name of Institution: THE BANK OF TOKYO-
MITSUBISHI UFJ, LTD. by

/s/ Maria Iarriccio

Name: Maria Iarriccio Title: Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

Name of Institution: BNP PARIBAS by

/s/ Rick Pace

Name: Rick Pace Title: Managing Director

 

For any institution requiring a second signature line: by

/s/ Paul Zelezik

Name: Paul Zelezik Title: Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

Name of Institution: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

by

/s/ Doreen Barr

Name: Doreen Barr Title: Authorized Signatory by

/s/ Vipul Dhadda

Name: Vipul Dhadda Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

Name of Institution: DEUTSCHE BANK AG NEW YORK BRANCH

by

/s/ Ming K. Chu

Name: Ming K. Chu Title: Vice President For any institution requiring a second
signature line: by

/s/ Virginia Cosenza

Name: Virginia Cosenza Title: Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

Name of Institution: GOLDMAN SACHS BANK USA

by

/s/ Rebecca Kratz

Name: Rebecca Kratz Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

Name of Institution: Mizuho Bank, Ltd.

by

/s/ Donna DeMagistris

Name: Donna DeMagistris Title: Authorized Signatory

 

For any institution requiring a second signature line: by

 

Name: Title:

 



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

Australia and New Zealand Banking Group Limited

by

/s/ Robert Grillo

Name: Robert Grillo Title: Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

Name of Institution: The Bank of New York Mellon

by

/s/ Jeffrey Dears

Name: Jeffrey Dears Title: Vice President

 

For any institution requiring a second signature line: by

 

Name: Title:



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

Name of Institution: THE BANK OF NOVA SCOTIA by

/s/ Eugene Dempsey

Name: Eugene Dempsey Title: Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

LLOYDS BANK PLC, as Lender by

/s/ Daven Popat

Name: Daven Popat Title:

Senior Vice President

Transaction Execution

Category A

P003

 

by

/s/ Dennis McClellan

Name: Dennis McClellan Title:

Assistant Vice President

M040



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

Name of Institution: STATE STREET BANK AND TRUST COMPANY

        by

/s/ Kimberly R. Costa

Name: Kimberly R. Costa Title: Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

SUMITOMO MITSUI BANKING CORPORATION         by

/s/ James D. Weinstein

Name: James D. Weinstein Title: Managing Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

Name of Institution: UNICREDIT BANK AG,

          NEW YORK BRANCH

        by

/s/ Filippo Pappalardo

Name: Filippo Pappalardo Title: Managing Director

 

        by

/s/ Bryon Korutz

Name: Bryon Korutz Title: Associate Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

Name of Institution: U.S. BANK NATIONAL ASSOCIATION         by

/s/ Allison Burgun

Name: Allison Burgun Title: Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

Name of Institution: NBAD Americas N.V.

by

/s/ David Young

Name: David Young Title: Director

 

For any institution requiring a second signature line: by

/s/ William Ghazar

Name: William Ghazar Title: Executive Director